Exhibit 10

 

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

 

DATED AS OF JULY 21, 2011

 

 

AMONG

 

 

BEMIS COMPANY, INC.,

 

 

VARIOUS SUBSIDIARIES THEREOF,

 

 

THE LENDERS PARTY HERETO,

 

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT,

 

 

AND

 

BANK OF AMERICA, N.A.,

BNP PARIBAS
AND

U.S. BANK NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS

 

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC,

BNP PARIBAS SECURITIES CORP

AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

AS LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1

 

 

 

 

 

1.1.

 

Definitions

 

1

 

 

 

 

 

1.2.

 

Interpretation

 

17

 

 

 

 

 

ARTICLE II

 

THE CREDITS

 

17

 

 

 

 

 

2.1.

 

Commitment

 

17

 

 

 

 

 

2.2.

 

Determination of Dollar Amounts

 

18

 

 

 

 

 

2.3.

 

Ratable Loans

 

18

 

 

 

 

 

2.4.

 

Types of Advances

 

18

 

 

 

 

 

2.5.

 

Fees; Changes in Aggregate Commitment

 

18

 

 

 

 

 

2.6.

 

Minimum Amount of Each Advance

 

19

 

 

 

 

 

2.7.

 

Payments and Prepayments

 

20

 

 

 

 

 

2.8.

 

Method of Selecting Types and Interest Periods for New Advances

 

20

 

 

 

 

 

2.9.

 

Conversion and Continuation of Outstanding Advances

 

21

 

 

 

 

 

2.10.

 

Method of Borrowing

 

22

 

 

 

 

 

2.11.

 

Changes in Interest Rate, etc.

 

22

 

 

 

 

 

2.12.

 

Rates Applicable After Default

 

23

 

 

 

 

 

2.13.

 

Method of Payment

 

23

 

 

 

 

 

2.14.

 

Evidence of Indebtedness

 

24

 

 

 

 

 

2.15.

 

Telephonic Notices

 

25

 

 

 

 

 

2.16.

 

Interest Payment Dates; Interest and Fee Basis

 

25

 

 

 

 

 

2.17.

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

25

 

 

 

 

 

2.18.

 

Letters of Credit

 

25

 

 

 

 

 

2.19.

 

Swingline Loans

 

30

 

 

 

 

 

2.20.

 

Lending Installations

 

31

 

 

 

 

 

2.21.

 

Non-Receipt of Funds by the Administrative Agent

 

31

 

 

 

 

 

2.22.

 

Market Disruption

 

32

 

 

 

 

 

2.23.

 

Judgment Currency

 

32

 

 

 

 

 

2.24.

 

Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries

 

33

 

 

 

 

 

2.25.

 

Effect of Participation Funding Notice

 

34

 

i

--------------------------------------------------------------------------------


 

2.26.

 

Funding of Participations in Dollars

 

35

 

 

 

 

 

2.27.

 

Defaulting Lenders

 

35

 

 

 

 

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

37

 

 

 

 

 

3.1.

 

Yield Protection

 

37

 

 

 

 

 

3.2.

 

Availability of Types of Advances

 

38

 

 

 

 

 

3.3.

 

Funding Indemnification

 

38

 

 

 

 

 

3.4.

 

Taxes

 

39

 

 

 

 

 

3.5.

 

Lender Statements; Survival of Indemnity

 

43

 

 

 

 

 

3.6.

 

Replacement of Lenders

 

43

 

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

43

 

 

 

 

 

4.1.

 

Effectiveness

 

43

 

 

 

 

 

4.2.

 

Each Credit Extension

 

45

 

 

 

 

 

4.3.

 

Initial Loans to a Borrowing Subsidiary

 

45

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

46

 

 

 

 

 

5.1.

 

Corporate Existence and Power

 

46

 

 

 

 

 

5.2.

 

Corporate Authorization

 

46

 

 

 

 

 

5.3.

 

Binding Effect

 

47

 

 

 

 

 

5.4.

 

Financial Statements

 

47

 

 

 

 

 

5.5.

 

Litigation

 

47

 

 

 

 

 

5.6.

 

Taxes

 

47

 

 

 

 

 

5.7.

 

Governmental and other Approvals

 

47

 

 

 

 

 

5.8.

 

Compliance with ERISA

 

48

 

 

 

 

 

5.9.

 

Environmental Matters

 

48

 

 

 

 

 

5.10.

 

Investment Company Act

 

48

 

 

 

 

 

5.11.

 

Regulation U

 

48

 

 

 

 

 

5.12.

 

Accuracy of Disclosure

 

48

 

 

 

 

 

5.13.

 

No Burdensome Restrictions

 

49

 

 

 

 

 

ARTICLE VI

 

COVENANTS

 

49

 

 

 

 

 

6.1.

 

Financial Statements

 

49

 

 

 

 

 

6.2.

 

Maintenance of Existence

 

51

 

 

 

 

 

6.3.

 

Books and Records; Maintenance of Properties; Inspections

 

51

 

ii

--------------------------------------------------------------------------------


 

6.4.

 

Compliance with Laws

 

51

 

 

 

 

 

6.5.

 

Notice of Proceedings; Notice of Default

 

51

 

 

 

 

 

6.6.

 

Use of Proceeds

 

51

 

 

 

 

 

6.7.

 

Payment of Taxes

 

52

 

 

 

 

 

6.8.

 

Insurance

 

52

 

 

 

 

 

6.9.

 

Maximum Consolidated Debt to Total Capital Ratio

 

52

 

 

 

 

 

6.10.

 

Minimum Consolidated Net Worth

 

52

 

 

 

 

 

6.11.

 

Liens

 

52

 

 

 

 

 

6.12.

 

Consolidations, Mergers and Sales of Assets

 

54

 

 

 

 

 

6.13.

 

Transactions with Affiliates

 

55

 

 

 

 

 

6.14.

 

Business

 

55

 

 

 

 

 

6.15.

 

Subsidiary Indebtedness

 

55

 

 

 

 

 

ARTICLE VII

 

DEFAULTS

 

56

 

 

 

 

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

58

 

 

 

 

 

8.1.

 

Acceleration

 

58

 

 

 

 

 

8.2.

 

Amendments

 

59

 

 

 

 

 

8.3.

 

Preservation of Rights

 

60

 

 

 

 

 

ARTICLE IX

 

GENERAL PROVISIONS

 

60

 

 

 

 

 

9.1.

 

Survival of Representations

 

60

 

 

 

 

 

9.2.

 

Governmental Regulation

 

60

 

 

 

 

 

9.3.

 

Headings

 

60

 

 

 

 

 

9.4.

 

Entire Agreement

 

60

 

 

 

 

 

9.5.

 

Several Obligations; Benefits of this Agreement

 

61

 

 

 

 

 

9.6.

 

Expenses; Indemnification

 

61

 

 

 

 

 

9.7.

 

Accounting

 

62

 

 

 

 

 

9.8.

 

Severability of Provisions

 

62

 

 

 

 

 

9.9.

 

Nonliability of Lenders

 

62

 

 

 

 

 

9.10.

 

Confidentiality

 

63

 

 

 

 

 

9.11.

 

Nonreliance

 

63

 

 

 

 

 

9.12.

 

Disclosure

 

64

 

 

 

 

 

9.13.

 

USA PATRIOT ACT NOTIFICATION

 

64

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

64

 

 

 

 

 

10.1.

 

Appointment; Nature of Relationship

 

64

 

 

 

 

 

10.2.

 

Powers

 

64

 

 

 

 

 

10.3.

 

General Immunity

 

65

 

 

 

 

 

10.4.

 

No Responsibility for Loans, Recitals, etc.

 

65

 

 

 

 

 

10.5.

 

Action on Instructions of Lenders

 

65

 

 

 

 

 

10.6.

 

Employment of Agents and Counsel

 

65

 

 

 

 

 

10.7.

 

Reliance on Documents; Counsel

 

65

 

 

 

 

 

10.8.

 

Agent’s Reimbursement and Indemnification

 

66

 

 

 

 

 

10.9.

 

Notice of Default

 

66

 

 

 

 

 

10.10.

 

Rights as a Lender

 

66

 

 

 

 

 

10.11.

 

Lender Credit Decision

 

67

 

 

 

 

 

10.12.

 

Successor Agent

 

67

 

 

 

 

 

10.13.

 

Agent and Arranger Fees

 

68

 

 

 

 

 

10.14.

 

Delegation to Affiliates

 

68

 

 

 

 

 

10.15.

 

Other Agents

 

68

 

 

 

 

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

68

 

 

 

 

 

11.1.

 

Setoff

 

68

 

 

 

 

 

11.2.

 

Sharing of Payments

 

68

 

 

 

 

 

ARTICLE XII

 

ASSIGNMENTS; PARTICIPATIONS; ETC.

 

69

 

 

 

 

 

12.1.

 

Successors and Assigns

 

69

 

 

 

 

 

12.2.

 

Dissemination of Information

 

73

 

 

 

 

 

12.3.

 

Tax Treatment

 

73

 

 

 

 

 

ARTICLE XIII

 

NOTICES

 

73

 

 

 

 

 

13.1.

 

Notices; Effectiveness; Electronic Communication

 

73

 

 

 

 

 

ARTICLE XIV

 

COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

 

74

 

 

 

 

 

14.1.

 

Counterparts

 

74

 

 

 

 

 

14.2.

 

Effect of Restatement

 

74

 

 

 

 

 

14.3.

 

Electronic Execution of Assignments

 

75

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XV

 

GUARANTY BY THE COMPANY

 

75

 

 

 

 

 

15.1.

 

Guaranty

 

75

 

 

 

 

 

15.2.

 

Guaranty Unconditional

 

75

 

 

 

 

 

15.3.

 

Discharge only upon Payment in Full; Reinstatement in Certain Circumstances

 

76

 

 

 

 

 

15.4.

 

Waiver by the Company

 

76

 

 

 

 

 

15.5.

 

Subrogation

 

76

 

 

 

 

 

15.6.

 

Stay of Acceleration

 

76

 

 

 

 

 

ARTICLE XVI

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

77

 

 

 

 

 

16.1.

 

CHOICE OF LAW

 

77

 

 

 

 

 

16.2.

 

CONSENT TO JURISDICTION

 

77

 

 

 

 

 

16.3.

 

WAIVER OF JURY TRIAL

 

77

 

 

 

 

 

16.4.

 

Existing Credit Agreement

 

77

 

 

EXHIBITS AND SCHEDULES

 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

 

 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

 

EXHIBIT C

 

AMENDED AND RESTATED BORROWING SUBSIDIARY AGREEMENT

 

 

 

EXHIBIT D

 

ASSOCIATED COSTS RATES

 

 

 

EXHIBIT E-1

 

BORROWING SUBSIDIARY AGREEMENT

 

 

 

EXHIBIT E-2

 

BORROWING SUBSIDIARY TERMINATION

 

 

 

EXHIBIT F

 

U.S. TAX CERTIFICATE

 

 

 

 

 

 

PRICING SCHEDULE

 

 

 

SCHEDULE 1

 

EUROCURRENCY PAYMENT OFFICE

 

 

 

SCHEDULE 1.1

 

COMMITMENT SCHEDULE

 

 

 

SCHEDULE 6.15

 

EXISTING SUBSIDIARY DEBT

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

This Second Amended and Restated Long-Term Credit Agreement dated as of
July 21, 2011 is among Bemis Company, Inc., a Missouri corporation (together
with its successors and assigns, the “Company”), the subsidiaries of the Company
which from time to time become parties hereto pursuant to Section 2.24 and have
not terminated their status as such pursuant to the terms hereof (each a
“Borrowing Subsidiary” and collectively the “Borrowing Subsidiaries”), the
Lenders, Wells Fargo Bank, National Association (“Wells Fargo Bank”), as
Syndication Agent, Bank of America, N.A., BNP Paribas and U.S. Bank National
Association, as Co-Documentation Agents, and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

 

The Company, the Borrowing Subsidiaries, certain lenders and JPMCB are parties
to that certain Amended and Restated Long-Term Credit Agreement dated as of
April 29, 2008 (as amended prior to the date hereof, the “Existing Agreement”);
and

 

The parties hereto have agreed to amend and restate the Existing Agreement
pursuant to this Agreement;

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

1.1.          Definitions.  As used in this Agreement:

 

“Administrative Agent” means JPMCB, together with its Affiliates, in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Administrative
Agent appointed pursuant to Article X; it being understood that matters
concerning Loans denominated in British Pounds Sterling, Euro and certain other
Agreed Currencies may be administered by JPMEL.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Domestic Advance or a Multicurrency Advance, as the context
requires.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof.

 

Bemis 2011 Second Amended and Restated

Long-Term Credit Agreement

 

--------------------------------------------------------------------------------


 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

 

“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, British Pounds Sterling and Euro and (c) any other Eligible
Currency that a Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and which is acceptable to all Lenders (or, in the
case of Loans to any Borrowing Subsidiary, all Lenders that have agreed to make
Loans to such Borrowing Subsidiary).

 

“Agreement” means this Second Amended and Restated Long-Term Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate
(determined excluding clause (c) of the definition thereof) with respect to
Eurocurrency Advances denominated in Dollars for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% (the “Adjusted Eurocurrency Rate”); provided that, for the
avoidance of doubt, the Adjusted Eurocurrency Rate for any day shall be based on
the rate appearing on the Reuters LIBOR01 page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day (or if such day is not a Business Day, the immediately preceding Business
Day).  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate,
respectively.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Approved Fund” is defined in Section 12.1(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1(b)), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Associated Costs Rate” is defined in Exhibit D.

 

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, any vice president, the controller or the treasurer of the
Company, or any other officer of the Company from time to time designated by any
of the foregoing officers of the Company or by the board of directors of the
Company, in each case acting singly.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to,

 

2

--------------------------------------------------------------------------------


 

approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” means any of the Company and the Borrowing Subsidiaries.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Borrowing Subsidiary” is defined in the preamble, it being understood that a
Subsidiary shall cease to be a “Borrowing Subsidiary” upon its termination as
such under Section 2.24(b) (subject to subsequent designation as a “Borrowing
Subsidiary” under Section 2.24(a)).

 

“Borrowing Subsidiary Agreement” means an agreement substantially in the form of
Exhibit E-1.

 

“BSub Commitment” means, for any Lender with respect to any Borrowing
Subsidiary, the obligation of such Lender to make Loans to such Borrowing
Subsidiary.  The amount of the BSub Commitment of any Lender to any Borrowing
Subsidiary shall be equal to such Lender’s Pro Rata Share of the Aggregate
Commitment (or such lesser amount as may be permitted by this Agreement or the
applicable Borrowing Subsidiary Agreement); provided that if, pursuant to the
applicable Borrowing Subsidiary Agreement, one or more Lenders will not make
Loans to such Borrowing Subsidiary, then the BSub Commitment of any Lender with
respect to such Borrowing Subsidiary shall be the amount set forth on Attachment
1 to such Borrowing Subsidiary Agreement.  Each BSub Commitment of any Lender is
a sublimit of the Commitment of such Lender and not a separate commitment.

 

“BSub Lender” means, with respect to any Borrowing Subsidiary, each Lender
(excluding any Lender that, pursuant to Section 2.24 and the applicable
Borrowing Subsidiary Agreement, will not make Loans to such Borrowing
Subsidiary) and the successors and assigns of such Lender in such capacity.  Any
Lender may designate an Affiliate of such Lender to perform all obligations, and
have all rights, of such Lender hereunder in respect of some or all of any BSub
Commitment, in which case references herein to a “BSub Lender” shall, where
appropriate, mean such designated Affiliate.  Any such designation shall be made
either (a) by causing such Affiliate to execute a signature page of the
applicable Borrowing Subsidiary Agreement or (b) by written notice to the
Company and the Administrative Agent (including any notice changing the
designation of such Lender’s Affiliate that will act as a BSub Lender).

 

“BSub Percentage” means, for any Lender with respect to any Borrowing Subsidiary
on any date of determination, the percentage which the amount of such Lender’s
BSub Commitment with respect to such Borrowing Subsidiary is of the aggregate
amount of all BSub Commitments with respect to such Borrowing Subsidiary (or, if
the Commitments have terminated, which (a)

 

3

--------------------------------------------------------------------------------


 

the aggregate outstanding principal amount of such Lender’s Loans to such
Borrowing Subsidiary is of (b) the aggregate outstanding principal amount of all
Loans to such Borrowing Subsidiary).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system and (a) if such day relates to any interest rate
setting as to a Eurocurrency Loan denominated in Euro, any funding,
disbursement, settlement or payment in Euro, or any other dealings in Euro to be
carried out pursuant to this Agreement, a day on which banks in London are open
for general banking business, including dealings in foreign currency and
exchange, and on which the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro; and (b) if such day relates to an interest rate setting as to
a Eurocurrency Loan denominated in Dollars or any other Agreed Currency (other
than Euro), any funding, disbursement, settlement or payment in any such
currency, or any other dealings in any such currency to be carried out pursuant
to this Agreement, a day on which dealings in such currency are carried on in
the London interbank market.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP in effect on the Second Restatement Date.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP as in effect on
the Second Restatement Date.

 

“Change in Control” means the occurrence of any of the following events: 
(a) any “person” or “group” (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the “Exchange Act”)) becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of 30% or more of the
fully diluted Voting Securities of the Company or (b) individuals who at the
beginning of any period of two consecutive calendar years constituted the board
of directors of the Company (together with any new directors whose election by
the board of directors of the Company or whose nomination for election by the
Company’s shareholders was approved by the members of the board of directors of
the Company then still in office who either were members of the board of
directors of the Company at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the board of directors of the Company.

 

“Change in Law” means the occurrence, after the Second Restatement Date (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank

 

4

--------------------------------------------------------------------------------


 

Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit and Swingline Loans in an aggregate
amount not exceeding the amount set forth opposite its name on Schedule 1.1
hereto, as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.1 or as otherwise modified from time to time
pursuant to the terms hereof.

 

“Company” is defined in the preamble.

 

“Computation Date” is defined in Section 2.2.

 

“Consolidated Debt” means, at any time, the consolidated Debt of the Company and
its Consolidated Subsidiaries and all SPCs at such time.

 

“Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity and noncontrolling interests of the Company and its Consolidated
Subsidiaries at such time.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements prepared in accordance with GAAP.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance or
Modification increasing the amount or extending the expiry date of a Letter of
Credit.

 

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
(i) trade accounts payable and accrued expenses arising in the ordinary course
of business and (ii) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business, (d) all
Capitalized Lease Obligations of such Person, (e) all obligations of such Person
to reimburse or indemnify the issuer of a letter of credit or bank guarantee
(excluding trade letters of credit and similar

 

5

--------------------------------------------------------------------------------


 

instruments) for drawings or payments thereunder, (f) all Debt as described in
clauses (a), (b), (c), (d), (e), (g) and (h) hereof of others secured by a Lien
on any asset of such Person, whether or not such Debt is assumed by such Person,
(g) all Receivables Transaction Attributed Indebtedness and (h) all Debt (as
described in clauses (a) - (g)) of others Guaranteed by such Person.  If any of
the foregoing Debt is limited to recourse against a particular asset or assets
of such Person, the amount of the corresponding Debt shall be equal to the
lesser of the amount of such Debt and the fair market value of such asset or
assets at the date for determination of the amount of such Debt.  The amount of
Debt of the Company and its Subsidiaries hereunder shall be calculated without
duplication of Guarantee obligations of the Company or any Subsidiary in respect
thereof.  “Debt” shall not include (1) indebtedness owing to the Company by any
Subsidiary or indebtedness owing to any wholly-owned Subsidiary by the Company
or another Subsidiary, (2) any obligations of the Company or its Subsidiaries in
respect of customer advances received and held in the ordinary course of
business, (3) performance bonds or performance guaranties (or bank guaranties or
letters of credit in lieu thereof) entered into in the ordinary course of
business or (4) defeased indebtedness.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Specified Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent and
the Company in writing that such failure is the result of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Specified Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any of its funding obligations under this Agreement (unless such writing
or public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Company or a Specified Party, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Company’s and such
Specified Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Disregarded Entity” means an entity that, pursuant to Treas. Reg. §
301.7701-2(c)(2), is disregarded for U.S. federal income Tax purposes as an
entity separate from its owner.

 

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell

 

6

--------------------------------------------------------------------------------


 

spot rates of exchange of the Administrative Agent for such currency at
11:00 a.m., Local Time, on or as of the most recent Computation Date provided
for in Section 2.2.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Domestic Advance” means a borrowing in Dollars by the applicable Borrower
hereunder (a) made by the Lenders on the same Borrowing Date or (b) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Loans of the
same Type and, in the case of Eurocurrency Loans, having the same Interest
Period.

 

“Domestic Loan” means a Loan denominated in Dollars.

 

“Effective Date” is defined in Section 4.1.

 

“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which a Dollar
Amount may be readily calculated.  If, after the designation of any currency as
an Agreed Currency, (x) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (y) such currency is, in the
reasonable determination of the Administrative Agent, no longer readily
available or freely traded or (z) in the reasonable determination of the
Administrative Agent, an Equivalent Amount of such currency is not readily
calculable, the Administrative Agent shall promptly notify the Lenders and the
Company, and such currency shall no longer be an Agreed Currency until such time
as all of the Lenders agree to reinstate such currency as an Agreed Currency and
promptly, but in any event within five Business Days of receipt of such notice
from the Administrative Agent, each applicable Borrowing Subsidiary shall repay
all of its Loans in such affected currency or convert such Loans into Loans in
Dollars or another Agreed Currency, subject to the other terms set forth in
Article II (except that the notice period and minimum borrowing amount shall not
apply).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions, in each case of or by
any Governmental Authority, relating to (a) the protection of the environment,
(b) the effect of the environment on human health, (c) emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
Local Time, on the date on or as of which such amount is to be determined.

 

7

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Euro” means the lawful currency of the member states of the European Union.

 

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate (excluding, for
the avoidance of doubt, an Advance that bears interest pursuant to clause (c) of
the definition of “Alternate Base Rate”).

 

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate (excluding, for
the avoidance of doubt, a Loan that bears interest pursuant to clause (c) of the
definition of “Alternate Base Rate”).

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, Affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 1 or such other office, branch, Affiliate or correspondent
bank of the Administrative Agent as it may from time to time specify to the
Company and each Lender as its Eurocurrency Payment Office for such currency.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period (or, as applicable, for the purpose of determining the
Alternate Base Rate for any day by reference to a one month Interest Period),
the sum of (a) the quotient of (i) the Eurocurrency Reference Rate applicable to
such Interest Period, divided by (ii) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period, if any, plus
(b) the Applicable Margin, plus (c) for Loans booked in the United Kingdom, the
Associated Costs Rate.

 

“Eurocurrency Reference Rate” means

 

(a)           with respect to a Eurocurrency Advance denominated in Euro for the
relevant Interest Period, the offered rate per annum at which deposits in Euro
for a period comparable to such Interest Period appear on Reuters Screen
EURIBOR01 (or any successor page) as of 11:00 a.m. (Brussels time) two Business
Days prior to the first day of such Interest Period as determined by the Banking
Federation of the European Union; provided that if no such rate is available,
the Eurocurrency Reference Rate for such Interest Period shall instead be the
rate at which deposits in Euro in the approximately equivalent amount of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of JPMCB in immediately available funds in the
European interbank market at approximately 11:00 a.m. (Brussels time) two
Business Days prior to the commencement of such Interest Period;

 

(b)           with respect to a Eurocurrency Advance denominated in any other
Agreed Currency for the relevant Interest Period, the applicable British
Bankers’ Association LIBOR rate for deposits in such currency for a period
comparable to such Interest Period as reported by any generally recognized
financial information service as of 11:00 a.m. (Local Time) two Business Days
prior to (or, in the case of a Eurocurrency Advance denominated in British
Pounds Sterling, on) the first day of such Interest Period; provided that if no
such rate is available, the applicable Eurocurrency Reference Rate for such 
Interest Period shall instead be

 

8

--------------------------------------------------------------------------------


 

the rate determined by the Administrative Agent to be the rate at which JPMCB
offers to place deposits in such currency for a period comparable to such
Interest Period with first-class banks in the London interbank market at
approximately 11:00 a.m. (Local Time) two Business Days prior to (or, in the
case of a Eurocurrency Advance denominated in British Pounds Sterling, on) the
first day of such Interest Period, in the approximate amount of JPMCB’s relevant
Eurocurrency Loan.

 

“Excluded Taxes” means, with respect to any payment made by any Borrower under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the applicable Lender’s
applicable lending office is located, (c) in the case of a Non-U.S. Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.6), any U.S. Federal withholding Taxes resulting from any law in
effect on the date such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Non-U.S. Lender’s
failure to comply with Section 3.4(f), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 3.4(a) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Agreement” is defined in the preamble.

 

“Existing Borrowing Subsidiaries” means Bemis Swansea Limited, a corporation
organized under the laws of the United Kingdom, MACtac Europe S.A., a
corporation organized under the laws of Belgium, Bemis Coordination Center S.A.,
a corporation organized under the laws of Belgium and Perfecseal Limited, a
corporation organized under the laws of the United Kingdom.

 

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing pursuant to Section 2.5.1 at such time as set forth
in the Pricing Schedule.

 

“Facility Termination Date” means the earlier of (a) July 20, 2016 and (b) the
date on which the Commitments are reduced to zero pursuant to Section 2.5.2 or
terminated pursuant to Section 8.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Second
Restatement Date and any current or future regulations or official
interpretations thereof, provided, however, that “FATCA” shall also include any
amendments to Sections 1471 through 1474 of the Code that are substantively
comparable, but only if the requirements in such amended version for avoiding
the withholding are not materially more onerous than the requirements in the
current version.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the

 

9

--------------------------------------------------------------------------------


 

Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (Local Time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (a) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (b) the Applicable Margin.

 

“Floating Rate Advance” means an Advance in Dollars that, except as otherwise
provided in Section 2.12 or, with respect to any Swingline Loan, as otherwise
agreed between the Borrower and the Swingline Lender, bears interest at the
Floating Rate.

 

“Floating Rate Loan” means a Loan in Dollars that, except as otherwise provided
in Section 2.12, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person or in
any manner providing for the payment of any Debt of any other Person or
otherwise protecting the holder of such Debt against loss (whether by agreement
to keep-well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement conditions or otherwise); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Hazardous Substance” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“HMRC” means Her Majesty’s Revenue and Customs.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Borrower under any Loan Document and
(b) Other Taxes (exclusive of Excluded Taxes).

 

10

--------------------------------------------------------------------------------


 

“Information” is defined in Section 9.10.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period
commencing on a Business Day selected by the applicable Borrower and ending on
the numerically corresponding date one, two, three or six months thereafter (or
such other period as may be agreed to by the applicable Borrower, the
Administrative Agent and each applicable Lender); provided that (a) if there is
no such numerically corresponding day in such next, second, third or sixth
succeeding month (or other period), such Interest Period shall end on the last
Business Day of such next, second, third or sixth succeeding month (or other
period); (b) if an Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, unless such next succeeding Business Day falls in a new calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day; and (c) no Borrower may select an Interest Period ending after the
scheduled Facility Termination Date.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuer” means JPMCB, Wells Fargo Bank and/or any other Lender that (a) is
selected by the Company, (b) agrees to be an Issuer hereunder and (c) is
reasonably satisfactory to the Administrative Agent, in each case in its
capacity as an issuer of Letters of Credit hereunder.

 

“JPMCB” is defined in the preamble.

 

“JPMEL” means J. P. Morgan Europe Ltd.

 

“JPMorgan” means J.P. Morgan Securities LLC.

 

“LC Collateral Account” is defined in Section 2.18(k).

 

“LC Disbursement” means a payment made by an Issuer pursuant to a Letter of
Credit.

 

“LC Exposure” means, at any time, the Dollar Amount of the sum, without
duplication, of (a) the aggregate undrawn amount of all outstanding Letters of
Credit at such time plus (b) the aggregate unpaid amount of all Reimbursement
Obligations at such time.  The LC Exposure of any Lender at any time shall be
its Pro Rata Share of the total LC Exposure at such time.

 

“Lead Arrangers” means Wells Fargo Securities, JPMorgan, BNP Paribas Securities
Corp and Merrill Lynch, Pierce, Fenner & Smith Incorporated and their respective
successors, in their capacities as Lead Arrangers and Joint Book Runners.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and permitted assigns and additional
lending institutions as provided in Section 2.5.3 and their respective
successors and permitted assigns.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.  For the avoidance of doubt,
“Lender” shall not (except with respect to indemnification or other obligations
of the Borrowers which survive termination hereof) include any Person that
ceases to be a Lender in accordance with this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
signature pages hereof or in an Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.20.

 

“Letter of Credit” is defined in Section 2.18(a).

 

“Letter of Credit Application” is defined in Section 2.18(c).

 

“Letter of Credit Fee” is defined in Section 2.18(d).

 

“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but not including the
interest of a lessor under an operating lease).

 

“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement and after the execution and delivery
thereof pursuant to the terms of this Agreement, each Promissory Note, each
Letter of Credit and each Letter of Credit Application.

 

“Local Time” means (a) with respect to Multicurrency Loans, London time, and
(b) for all other purposes, Chicago time.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
position or business of the Company and its Subsidiaries taken as a whole or
(b) the validity or enforceability of any of the Loan Documents against any
Borrower or the rights or remedies of the Administrative Agent, the Lenders or
the Issuers thereunder against any Borrower.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the Second
Restatement Date in Regulation S-X of the Securities and Exchange Commission.

 

“Materiality Threshold” means, as of any time of determination, the greater of
(a) $75,000,000 (or the Dollar Amount thereof in currencies other than Dollars)
and (b) 2.0% of the total assets of the Company and its Consolidated
Subsidiaries, as reflected on the financial statements of the Company most
recently delivered pursuant to Section 6.1(a) or (b).

 

“Modification” and “Modify” are defined in Section 2.18(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

12

--------------------------------------------------------------------------------


 

“Multicurrency Advance” means a borrowing by a Borrower hereunder (a) made by
the applicable Lenders to the same Borrower on the same Borrowing Date or
(b) converted or continued by the applicable Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Eurocurrency Loans in the same Agreed Currency (other than
Dollars) and for the same Interest Period.

 

“Multicurrency Loan” means a Eurocurrency Loan denominated in an Agreed Currency
other than Dollars.

 

“Non-U.S. Lender” means (a) a Lender that is neither a Disregarded Entity nor a
U.S. Person, and (b) a Lender that is a Disregarded Entity and that is treated
for U.S. federal income Tax purposes as having as its sole member a Person that
is not a U.S. Person.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Borrower to the Lenders or to any
Lender, any Issuer, the Administrative Agent or any indemnified party arising
under the Loan Documents.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 3.6).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the Dollar
Amount of the sum of (a) its Pro Rata Share of all Loans outstanding at such
time plus (b) its LC Exposure at such time plus (c) its Swingline Exposure at
such time.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” is defined in Section 12.1(c).

 

“Participant Register” is defined in Section 12.1(c).

 

“Participation Funding Notice” means a written notice from a Lender to the
Administrative Agent advising the Administrative Agent that a Default exists and
directing the Administrative Agent to notify all Lenders to fund their
participations in extensions of credit made by BSub Lenders as provided in
Section 2.25.

 

13

--------------------------------------------------------------------------------


 

“Payment Date” means (a) with respect to any Loan other than a Swingline Loan,
the last Business Day of each calendar quarter and (b) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Securitization” means any receivables financing program or programs
providing for the direct or indirect sale of accounts receivable and related
general intangibles, chattel paper and other rights by the Company or its
Subsidiaries to an SPC for cash and/or other customary consideration for fair
value in transactions intending to be sales, which SPC shall finance the
purchase of such assets by the sale, transfer, conveyance, lien or pledge of
such assets to one or more limited purpose financing companies, special purpose
entities and/or other financial institutions, in each case pursuant to
documentation which is consistent with then current market conditions and
practices, provided that the Receivables Transaction Attributable Indebtedness
associated with all such programs shall at no time aggregate in excess of
$250,000,000.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located in New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Promissory Note” is defined in Section 2.14(d).

 

“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the sum of the amount of such Lender’s Commitment is of the
Aggregate Commitment (or, if the Commitments have terminated, which (a) the
Outstanding Credit Exposure of such Lender is of (b) the Aggregate Outstanding
Credit Exposure) as of such date; provided that for purposes of Section 2.27,
when a Defaulting Lender shall exist, “Pro Rata Share” shall mean the percentage
of the Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment (or, if the Commitments have terminated,
the percentage of the Aggregate Outstanding Credit Exposure represented by the
Outstanding Credit Exposure of such Lender, in each case disregarding any
Defaulting Lender’s Outstanding Credit Exposure).  For purposes of determining
liability for any indemnity obligation under Section 2.18(j) or 10.8, each
Lender’s Pro Rata Share shall be determined as of the date the applicable Issuer
or the Administrative Agent notifies the Lenders of such indemnity obligation
(or, if such notice is given after termination of this Agreement, as of the date
of such termination).

 

14

--------------------------------------------------------------------------------


 

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under any Permitted Securitization that on any date of
determination would be characterized as principal if such Permitted
Securitization were structured as a secured lending transaction rather than as a
true sale or true contribution.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuer.

 

“Register” is defined in Section 12.1(b)(iv).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.18 to reimburse the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, advisors and
attorneys of such Person and such Person’s Affiliates.

 

“Required Lenders” means Lenders having aggregate Pro Rata Shares in excess of
50%.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Second Restatement Date” means July 21, 2011.

 

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
contribution, transfer, sale and financing of accounts receivable and related
general intangibles, chattel paper and other related rights in connection with
and pursuant to a Permitted Securitization and reasonably related corporate or
other entity maintenance and similar activities.

 

“Specified Party” means the Administrative Agent, the Issuers, the Swingline
Lender and each other Lender.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association,

 

15

--------------------------------------------------------------------------------


 

joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Company.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swingline Exposure at such
time.

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.19.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
(including any interest, penalties or additions to tax).

 

“Total Capital” means, at any time, the sum of (a) Consolidated Debt plus
(b) deferred taxes plus (c) Consolidated Net Worth at such time.

 

“Transferee” is defined in Section 12.2.

 

“Type” means, with respect to any Domestic Advance, its nature as a Floating
Rate Advance or a Eurocurrency Advance and with respect to any Domestic Loan,
its nature as a Floating Rate Loan or a Eurocurrency Loan.

 

“UK Borrower” means a Borrower that is either resident in the United Kingdom for
United Kingdom tax purposes or that otherwise makes payments under this
Agreement that have a United Kingdom source.

 

“Unfunded Vested Liabilities” means, with respect to any Plan, the amount, if
any, by which the present value of all vested benefits under such Plan exceeds
the fair market value of all Plan assets allowable to such benefits, as
determined as of the most recent valuation date of such Plan for which a
valuation is available at the time of determination, such valuations being
properly and timely sought, but only to the extent that excess represents a
potential liability of the Borrower or any member of the Controlled Group to the
PBGC or to such Plan under Title IV of ERISA.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Certificate” is defined in Section 3.4(f)(ii)(D)(2).

 

16

--------------------------------------------------------------------------------


 

“Voting Securities” means any securities having ordinary power to vote for the
election of directors.

 

“Wells Fargo Bank” is defined in the preamble.

 

“WFS” means Wells Fargo Securities, LLC.

 

“Withholding Agent” means any Borrower and the Administrative Agent.

 

1.2.          Interpretation.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.

 

(b)           Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement; (ii) references to any statute or regulation are to
be construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation;
and (iii) references in any Loan Document to any Person shall be construed to
include such Person’s successors and assigns, subject to any restriction upon
assignment contained in any Loan Document.

 

ARTICLE II
THE CREDITS

 

2.1.          Commitment.  From the Second Restatement Date to the Facility
Termination Date, (a) each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make Loans to the Company from time to time,
(b) each BSub Lender with respect to a Borrowing Subsidiary severally agrees, on
the terms and conditions set forth in this Agreement, to make Multicurrency
Loans to such Borrowing Subsidiary (and each other Lender severally agrees that
it will purchase a participation in each such Loan if required pursuant to
Section 2.25) and (c) each Issuer agrees to issue Letters of Credit denominated
in Agreed Currencies for the account of any Borrower from time to time (and each
Lender severally agrees to participate in each such Letter of Credit as more
fully set forth in Section 2.18); provided that (i) the Aggregate Outstanding
Credit Exposure shall not at any time exceed the Aggregate Commitment, (ii) the
Outstanding Credit Exposure of any Lender shall not at any time exceed such
Lender’s Commitment and (iii) the aggregate Dollar Amount of all outstanding
Multicurrency Loans, LC

 

17

--------------------------------------------------------------------------------


 

Exposure not denominated in Dollars and Swingline Exposure not denominated in
Dollars shall not at any time exceed $100,000,000.  Subject to the terms of this
Agreement, the Borrowers may borrow, repay and reborrow at any time prior to the
Facility Termination Date.  The Commitments shall expire on the Facility
Termination Date.

 

2.2.          Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of all outstanding Advances and LC Exposure on and
as of (i) the date of each Credit Extension, (ii) the last Business Day of each
quarter and (iii) any other Business Day elected by the Administrative Agent in
its discretion or upon instruction by the Required Lenders (each, a “Computation
Date”).

 

2.3.          Ratable Loans.  Each Advance shall consist of Loans made (a) in
the case of Loans to the Company, by the Lenders ratably in accordance with
their respective Pro Rata Shares or (b) in the case of Loans to any Borrowing
Subsidiary, by the BSub Lenders for such Borrowing Subsidiary in accordance with
their respective BSub Percentages for such Borrowing Subsidiary.

 

2.4.          Types of Advances.  Domestic Advances may be Floating Rate
Advances or Eurocurrency Advances, or a combination thereof, as selected by the
applicable Borrower in accordance with Sections 2.8 and 2.9.  Multicurrency
Advances shall be Eurocurrency Advances.  Each Swingline Loan shall be a
Domestic Advance and, unless otherwise agreed between the Borrower and the
Swingline Lender, a Floating Rate Advance.

 

2.5.          Fees; Changes in Aggregate Commitment.

 

2.5.1.       Facility Fee.  The Company agrees to pay to the Administrative
Agent for the account of each Lender (subject to Section 2.27(a)) a facility fee
which shall accrue at a per annum rate equal to the Facility Fee Rate on the
daily amount of such Lender’s Commitment (whether used or unused) from the
Second Restatement Date to the Facility Termination Date (and, if any Loans
remain outstanding after the close of business in Chicago, Illinois on the
Facility Termination Date, thereafter shall accrue on the daily amount of the
outstanding principal amount of all Loans owed to each Lender).  The facility
fee shall be payable on each Payment Date, on the Facility Termination Date and,
if applicable, thereafter on demand.

 

2.5.2.       Reduction or Termination of Aggregate Commitment.  The Company may
permanently reduce the Aggregate Commitment in whole (thereby terminating all
Commitments of the Lenders), or from time to time in part ratably among the
Lenders in integral multiples of $10,000,000, upon at least three Business Days’
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction and may be conditioned upon the consummation of
replacement financing; provided that the amount of the Aggregate Commitment may
not be reduced below the Aggregate Outstanding Credit Exposure.

 

2.5.3.       Increase of Aggregate Commitment.  The Company at its option may,
from time to time, seek to increase the Aggregate Commitment by up to an
aggregate amount of $300,000,000 (resulting in a maximum Aggregate Commitment of

 

18

--------------------------------------------------------------------------------


 

$1,100,000,000) upon at least three (3) Business Days’ prior written notice to
the Administrative Agent, which notice shall specify the amount of any such
increase (which shall not be less than $25,000,000) and shall certify that no
Default or Unmatured Default has occurred and is continuing.  After delivery of
such notice, the Company, in consultation with the Administrative Agent, may
offer the increase (which may be declined by any Lender in its sole discretion)
in the Aggregate Commitment on either a ratable basis to the Lenders or on a non
pro-rata basis to one or more Lenders and/or to other lenders or entities
reasonably acceptable to the Administrative Agent, the Issuers and the Company. 
No increase in the Aggregate Commitment shall become effective until the
existing or new Lenders extending such incremental Commitment amount and the
Company shall have delivered to the Administrative Agent a document in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
(i) any such existing Lender agrees to the amount of its Commitment increase,
(ii) any such new Lender agrees to its Commitment amount and agrees to assume
and accept the obligations and rights of a Lender hereunder, (iii) the Company
accepts such incremental Commitments, (iv) the effective date of any increase in
the Commitments is specified and (v) the Company certifies that on such date the
conditions for a new Loan set forth in Section 4.2 are satisfied.  Upon the
effectiveness of any increase in the Aggregate Commitment pursuant hereto,
(i) each Lender (new or existing) shall be deemed to have accepted an assignment
from the existing Lenders, and the existing Lenders shall be deemed to have made
an assignment to each new or existing Lender accepting a new or increased
Commitment, of an interest in each then outstanding Loan  (in each case, on the
terms and conditions set forth in the Assignment and Assumption) and (ii) the
Swingline Exposure and LC Exposure of the existing and new Lenders shall be
automatically adjusted such that, after giving effect to such assignments and
adjustments, all Outstanding Credit Exposure hereunder is held ratably by the
Lenders in proportion to their respective Commitments.  Assignments pursuant to
the preceding sentence shall be made in exchange for, and substantially
contemporaneously with the payment to the assigning Lenders of, the principal
amount assigned plus accrued and unpaid interest and facility and Letter of
Credit fees relating to such principal amount.  Payments received by assigning
Lenders pursuant to this Section in respect of the principal amount of any
Eurocurrency Loan shall, for purposes of Section 3.3, be deemed prepayments of
such Loan.  Any increase of the Aggregate Commitment pursuant to this
Section shall be subject to receipt by the Administrative Agent from the Company
of such supplemental opinions, resolutions, certificates and other documents as
the Administrative Agent may reasonably request.  No consent of any Lender
(other than the Lenders agreeing to new or increased Commitments) shall be
required for any incremental Commitment provided or Loan made pursuant to this
Section 2.5.3.

 

2.6.          Minimum Amount of Each Advance.  Each Eurocurrency Advance shall
be in the Dollar Amount of $5,000,000 or a higher integral multiple of 1,000,000
units of the applicable Agreed Currency.  Each Floating Rate Advance (other than
a Swingline Loan) shall be in the amount of $5,000,000 or a higher integral
multiple of $1,000,000 and each Swingline Loan shall be in the amount of
$500,000 or a higher integral multiple of $100,000; provided that any Floating
Rate Advance may be in the amount of the unused Aggregate Commitment.

 

19

--------------------------------------------------------------------------------


 

2.7.          Payments and Prepayments.

 

2.7.1.       Payment at Maturity.  Each Borrower shall pay (i) to the
Administrative Agent for the account of each Lender all of its outstanding
Advances and all its other then due and unpaid Obligations on the Facility
Termination Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Facility Termination Date
and the 15th Business Day after such Swingline Loan is made; provided that on
each date that a Domestic Advance is made to the Company, the Company shall
repay all of its Swingline Loans then outstanding.

 

2.7.2.       Optional Payments.  Any Borrower may from time to time prepay,
without penalty or premium, all outstanding Floating Rate Advances to such
Borrower or, in an aggregate amount of $5,000,000 or higher integral multiples
of $1,000,000 (and in the case of Swingline Loans in an aggregate amount of
$500,000 or higher integral multiples of $100,000), any portion of the
outstanding Floating Rate Advances to such Borrower (i) upon two Business Days’
prior notice to the Administrative Agent and (ii) in the case of prepayment of a
Swingline Loan, upon notice to the Swingline Lender not later than 2:00 p.m.,
Local Time on the date of prepayment.  Any Borrower may from time to time
prepay, subject to the payment of any funding indemnification amounts required
by Section 3.3 but without penalty or premium, all outstanding Eurocurrency
Advances to such Borrower or, in the aggregate amount of $5,000,000 or a higher
integral multiple of 1,000,000 units of the Agreed Currency, any portion of the
outstanding Eurocurrency Advances to such Borrower upon three Business Days’
prior notice to the Administrative Agent.

 

2.7.3.       Mandatory Prepayments due to Currency Fluctuations.  If the
Administrative Agent notifies the Company that on any Computation Date (a)
solely because of currency fluctuations, the Aggregate Outstanding Credit
Exposure exceeds 105% of the Aggregate Commitment, (b) solely because of
currency fluctuations, the Dollar Amount of all outstanding Multicurrency Loans
exceeds 105% of the amount specified in clause (iii) of the proviso to the first
sentence of Section 2.1 or (c) solely because of currency fluctuations, the LC
Exposure exceeds 105% of the amount specified in subsection 2.18(a)(ii), then,
within two (2) Business Days after receipt of such notice, the Borrowers shall
repay Advances (or, in the case of clause (c) and, if no Advances are
outstanding, clause (a), deposit funds in an LC Collateral Account) in an amount
sufficient to eliminate such excess.

 

2.7.4.       Mandatory Prepayments due to any Other Reasons.  If the
Administrative Agent notifies the Company that at any time for any reason (other
than currency fluctuations), the Aggregate Outstanding Credit Exposure exceeds
the Aggregate Commitment, then, within two (2) Business Days after receipt of
such notice, the Borrowers shall repay Advances (or, if no Advances are
outstanding, deposit funds in an LC Collateral Account) in an amount sufficient
to eliminate such excess.

 

2.8.          Method of Selecting Types and Interest Periods for New Advances. 
The applicable Borrower shall select the Type of Advance and, in the case of a
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time.  The

 

20

--------------------------------------------------------------------------------


 

applicable Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 10:00 a.m. Local Time at least one Business
Day before the Borrowing Date of each Floating Rate Advance (other than a
Swingline Loan), three Business Days before the Borrowing Date for each
Eurocurrency Advance denominated in Dollars and four Business Days before the
Borrowing Date for each Eurocurrency Advance denominated in an Agreed Currency
other than Dollars, specifying:

 

(i)            the Borrowing Date, which shall be a Business Day, of such
Advance;

 

(ii)           the aggregate amount of such Advance;

 

(iii)          the Type of Advance selected; and

 

(iv)          in the case of a Eurocurrency Advance, the Interest Period and
Agreed Currency applicable thereto.

 

2.9.          Conversion and Continuation of Outstanding Advances.  Each
Floating Rate Advance shall continue as a Floating Rate Advance unless and until
converted into a Eurocurrency Advance pursuant to this Section 2.9 or repaid in
accordance with Section 2.7; provided that Swingline Loans may not be converted
into a Eurocurrency Advance.  Each Eurocurrency Advance shall continue as a
Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time:

 

(i)            in the case of a Eurocurrency Advance denominated in Dollars,
such Advance shall be automatically converted into a Floating Rate Advance
unless (x) repaid in accordance with Section 2.7 or (y) the applicable Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance either continue as a Eurocurrency Advance for a new
Interest Period or be converted into a Floating Rate Advance; and

 

(ii)           in the case of a Eurocurrency Advance denominated in an Agreed
Currency other than Dollars, if the Administrative Agent has not received a
Conversion/Continuation Notice (as defined below) prior to 11:00 a.m. Local
Time, three Business Days prior to the last day of any Interest Period, such
Advance shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (x) repaid in
accordance with Section 2.7 or (y) the applicable Borrower shall have given the
Administrative Agent a timely Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for a new Interest Period.

 

Subject to the terms of Section 2.6, any Borrower may elect from time to time to
convert all or any part of an Advance to such Borrower denominated in Dollars to
the other Type of Advance denominated in Dollars or to continue any Eurocurrency
Advance to such Borrower for a new Interest Period in the same Agreed Currency;
provided that any conversion or continuation of any Eurocurrency Advance shall
be made on, and only on, the last day of an Interest Period applicable thereto. 
The applicable Borrower shall give the Administrative Agent irrevocable

 

21

--------------------------------------------------------------------------------


 

notice (a “Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (Local Time) at
least one Business Day, in the case of a conversion into a Floating Rate
Advance, three Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in Dollars, or four Business Days, in the
case of a conversion into or continuation of a Eurocurrency Advance denominated
in an Agreed Currency other than Dollars, prior to the date of the requested
conversion or continuation, specifying:

 

(i)            the requested date, which shall be a Business Day, of such
conversion or continuation; and

 

(ii)           the Agreed Currency, amount and Type of Advance into which such
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

 

2.10.        Method of Borrowing.

 

(a)           On each Borrowing Date for a Domestic Advance to the Company, each
Lender shall make available its Domestic Loan in accordance with its Pro Rata
Share not later than noon, Local Time, in Federal or other funds immediately
available to the Administrative Agent, in Chicago, Illinois at its address
specified in or pursuant to Article XIII; provided that Swingline Loans shall be
made as provided in Section 2.19.

 

(b)           On each Borrowing Date for a Multicurrency Advance to the Company,
each Lender shall make available its Multicurrency Loan in accordance with its
Pro Rata Share not later than noon, Local Time, at the Eurocurrency Payment
Office of the Administrative Agent for such currency, in such funds as may then
be customary for the settlement of international transactions in such currency
in the city of such Eurocurrency Payment Office for such currency.

 

(c)           On each Borrowing Date for a Domestic Advance to a Borrowing
Subsidiary, each applicable Lender shall make available its Domestic Loan in
accordance with its BSub Percentage for such Borrowing Subsidiary not later than
noon, Local Time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIII.  On each Borrowing Date for a Multicurrency Advance to
a Borrowing Subsidiary, each applicable Lender shall make available its
Multicurrency Loan in accordance with its BSub Percentage for such Borrowing
Subsidiary not later than noon, Local Time, at the Eurocurrency Payment Office
of the Administrative Agent for such currency, in such funds as may then be
customary for the settlement of international transactions in such currency in
the city of such Eurocurrency Payment Office for such currency.

 

(d)           Unless the Administrative Agent has received written notice that
any applicable condition specified in Article IV has not been satisfied with
respect to a requested Advance, the Administrative Agent will make the funds
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address.

 

2.11.        Changes in Interest Rate, etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Advance is made or is

 

22

--------------------------------------------------------------------------------


 

converted from a Eurocurrency Advance into a Floating Rate Advance to the date
such Advance becomes due or is converted into a Eurocurrency Advance, at the
Floating Rate for such day.  Changes in the rate of interest on that portion of
any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.  Each Eurocurrency
Advance shall bear interest on the outstanding principal amount thereof from the
first day of each Interest Period applicable thereto to the last day of such
Interest Period at the Eurocurrency Rate determined by the Administrative Agent
as applicable to such Eurocurrency Advance based upon the applicable Borrower’s
selections under Sections 2.8 and 2.9 and otherwise in accordance with the terms
hereof.

 

2.12.        Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.11, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Company (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to reductions in interest rates), declare that (a) no Advance
denominated in Dollars may be made as, converted into or continued as a
Eurocurrency Advance and/or (b) each Eurocurrency Advance shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum and/or (c) each Floating
Rate Advance shall bear interest at a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum and/or (d) the Letter of Credit
Fee Rate shall be increased by 2% per annum; provided that, during the
continuance of a Default under Section (f) or (g) of Article VII, the interest
rates set forth in clauses (b) and (c) above and the increase in the Letter of
Credit Fee Rate set forth in clause (d) above shall be applicable to all
applicable Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender.

 

2.13.        Method of Payment.  (a)  Subject to clause (z) of the definition of
Eligible Currency, each Advance shall be repaid and each payment of interest
thereon shall be paid in the currency in which such Advance was made.  Except as
set forth in the next sentence, all payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Administrative Agent at the Administrative Agent’s address
specified pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Company, by noon (Local Time) (or, in the case of Swingline Loans, 2:00 p.m.
Local Time) on the date when due and shall be applied ratably by the
Administrative Agent among the Lenders in accordance with their Pro Rata
Shares.  All payments to be made by a Borrower hereunder in any currency other
than Dollars shall be made in such currency on the date due in such funds as may
then be customary for the settlement of international transactions in such
currency for the account of the Administrative Agent at its Eurocurrency Payment
Office for such currency, and shall be applied ratably by the Administrative
Agent among the Lenders in accordance with their respective Pro Rata Shares (or,
in the case of any applicable Borrowing Subsidiary, their respective BSub
Percentages).  Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds received by the Administrative Agent. 
During the continuance of a Default under clause (b) of Article VII, each
Borrower authorizes the Administrative Agent to charge any account of such
Borrower maintained with JPMCB or any of its Affiliates for each payment of

 

23

--------------------------------------------------------------------------------


 

principal, interest and fees as it becomes due hereunder.  The Administrative
Agent will promptly notify the applicable Borrower of any such charge.

 

(b)           Notwithstanding the foregoing provisions of this Section, if,
after the making of any Multicurrency Advance, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Advance was made (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Administrative Agent for the account of the applicable Lenders in
such Original Currency, then all payments to be made by such Borrower hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that such Borrower take all risks of the
imposition of any such currency control or exchange regulations.

 

2.14.        Evidence of Indebtedness.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(b)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made to each Borrower hereunder, the Agreed
Currency and Type thereof and, if applicable, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder, (iii) the
original stated amount of each Letter of Credit issued for the account of, and
the amount of the LC Exposure with respect to, each Borrower at any time and
(iv) the amount of any sum received by the Administrative Agent hereunder from
each Borrower and each Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Obligations in accordance with their terms.

 

(d)           Any Lender may request that Loans made by it be evidenced by a
promissory note (each a “Promissory Note”).  In such event, the Borrowers shall
prepare, execute and deliver to such Lender a Promissory Note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in a form approved by the Administrative Agent and the Company (such
approval not to be unreasonably withheld).  Thereafter, the Loans evidenced by
such Promissory Notes and interest thereon shall at all times (including after
assignment pursuant to Section 12.1) be represented by one or more Promissory
Notes in such form payable to the payee named therein (or, if such Promissory
Note is a registered note, to such payee and its registered assigns).

 

24

--------------------------------------------------------------------------------


 

2.15.        Telephonic Notices.  Each Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances in Dollars,
effect selections of Agreed Currencies and Types of Advances and to transfer
funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of such Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices for Advances in Dollars and
Conversion/Continuation Notices to be given telephonically.  Each Borrower
agrees to deliver promptly to the Administrative Agent, upon request of the
Administrative Agent or any Lender, a written confirmation (signed by an
Authorized Officer) of each telephonic notice.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  Notwithstanding the foregoing, all notices
to JPMEL hereunder shall be in writing.

 

2.16.        Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the Second Restatement Date, on any date
on which such Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity.  Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurocurrency
Advance on a day other than a Payment Date shall be payable on the date of
conversion.  Interest accrued on each Eurocurrency Advance shall be payable on
the last day of each Interest Period therefor, on any date on which such
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest, facility fees and
Letter of Credit Fees shall be calculated for actual days elapsed on the basis
of a 360-day year, except for interest on Loans denominated in British Pounds
Sterling which shall be calculated for actual days elapsed on the basis of a
365-day or 366-day year, as applicable.  Interest shall be payable for the day
an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Local Time) (or, in the case of Swingline
Loans, 2:00 p.m. Local Time) at the place of payment.  If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

 

2.17.        Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder.  The Administrative Agent will notify each Lender and
the Company of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender and
the Company prompt notice of each change in the Alternate Base Rate.

 

2.18.        Letters of Credit.

 

(a)           Issuance.  Each Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby and documentary letters of credit
denominated in Agreed

 

25

--------------------------------------------------------------------------------


 

Currencies (each a “Letter of Credit”) and to renew, extend, increase, decrease
or otherwise modify Letters of Credit (“Modify,” and each such action a
“Modification”) from time to time from the Second Restatement Date to the
Facility Termination Date upon the request of a Borrower; provided that
immediately after any Letter of Credit is issued or Modified, (i) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment, (ii) the
LC Exposure shall not exceed $100,000,000 and (iii) the aggregate Multicurrency
Loans, Swingline Exposure not denominated in Dollars and LC Exposure not
denominated in Dollars shall not exceed $100,000,000.  No Letter of Credit shall
have an expiry date after the earlier of (x) five Business Days prior to the
scheduled Facility Termination Date (unless such Letter of Credit is cash
collateralized, on terms satisfactory to the applicable Issuer) and (y) the date
that is one year after the date of issuance thereof (provided that any Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods not to extend beyond the date five (5) Business Days prior to
the scheduled Facility Termination Date) (or if such Letter of Credit is cash
collateralized, on terms satisfactory to the applicable Issuer, the date one
year after such date).

 

(b)           Participations.  Upon the issuance or Modification by any Issuer
of a Letter of Credit in accordance with this Section 2.18, the applicable
Issuer shall be deemed, without further action by any Person, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any Person, to have unconditionally and
irrevocably purchased from such Issuer, a participation in such Letter of Credit
(and each Modification thereof) and the related LC Exposure in proportion to its
Pro Rata Share.

 

(c)           Notice.  Subject to Section 2.18(a), the applicable Borrower shall
give the applicable Issuer notice prior to 10:00 a.m. (Local Time) at least
three Business Days (or such lesser period of time as such Issuer may agree in
its sole discretion) prior to the proposed date of issuance or Modification of
each Letter of Credit, specifying the beneficiary, the proposed date of issuance
(or Modification), the currency in which such Letter of Credit is to be
denominated (which shall be an Agreed Currency) and the expiry date of such
Letter of Credit, and describing the proposed terms of such Letter of Credit and
the nature of the transactions proposed to be supported thereby.  Upon receipt
of such notice, the applicable Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Letter of Credit.  The issuance or Modification by an Issuer of any
Letter of Credit shall, in addition to the conditions precedent set forth in
Article IV for the issuance or Modification of any Letter of Credit (the
satisfaction of which such Issuer shall have no duty to ascertain, it being
understood, however, that such Issuer shall not issue any Letter of Credit if it
has received written notice from any Borrower, the Administrative Agent or any
Lender that any such condition precedent has not been satisfied), be subject to
the conditions precedent that such Letter of Credit shall be satisfactory to
such Issuer and that the applicable Borrower shall have executed and delivered
such application agreement and/or such other instruments and agreements relating
to such Letter of Credit as such Issuer shall have reasonably requested (each a
“Letter of Credit Application”). In the event of any conflict between the terms
of this Agreement and the terms of any Letter of Credit Application, the terms
of this Agreement shall control.

 

(d)           Letter of Credit Fees.  Each Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with

 

26

--------------------------------------------------------------------------------


 

respect to each Letter of Credit, a letter of credit fee (the “Letter of Credit
Fee”) at a per annum rate equal to the Letter of Credit Fee Rate in effect from
time to time on the outstanding daily maximum amount available to be drawn under
such Letter of Credit (except as to documentary Letters of Credit, for which
Letter of Credit Fees will be paid at a rate equal to 50% of the Letter of
Credit Fee Rate), such fee to be payable in arrears on each Payment Date, on the
Facility Termination Date and, after the Facility Termination Date (if
applicable), on demand.  The Company shall also pay to each Issuer for its own
account (x) a fronting fee in the amount agreed to by such Issuer and the
Company from time to time, with such fee to be payable in arrears on each
Payment Date, and (y) documentary and processing charges in connection with the
issuance or Modification of and draws under Letters of Credit in accordance with
such Issuer’s standard schedule for such charges as in effect from time to time.

 

(e)           Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the applicable Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the applicable Borrower and each
Lender of the amount to be paid by such Issuer as a result of such demand and
the proposed payment date.  The responsibility of any Issuer to the applicable
Borrower and each Lender shall be only to determine that the documents delivered
under each Letter of Credit issued by it in connection with a demand for payment
are in conformity in all material respects with such Letter of Credit.  Each
Issuer shall endeavor to exercise the same care in its issuance and
administration of Letters of Credit as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by such Issuer, each Lender shall,
subject to Section 2.25, be unconditionally and irrevocably obligated, without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse such Issuer on demand for such Lender’s Pro Rata Share of the
amount of each payment made by such Issuer under each Letter of Credit issued by
it to the extent such amount is not reimbursed by the Borrowers pursuant to
Section 2.18(f), plus interest on the foregoing amount, for each day from the
date of the applicable payment by such Issuer to the date on which such Issuer
is reimbursed by such Lender for its Pro Rata Share thereof, at a rate per annum
equal to the Federal Funds Effective Rate or, beginning on third Business Day
after demand for such amount by such Issuer, the rate applicable to Floating
Rate Advances.

 

(f)            Reimbursement by Borrowers.  If any Issuer shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse the applicable Issuer by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, Local Time, on the date
that such LC Disbursement is made, if such Borrower or the Company shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by such Borrower or the Company
prior to such time on such date, then not later than 12:00 noon, Local Time, on
the Business Day immediately following the day that such Borrower or the Company
receives such notice.  The obligation of the applicable Borrower to so reimburse
the applicable Issuer shall be irrevocable and unconditional and such
reimbursement shall be made without presentment, demand, protest or other
formalities of any kind; provided that such Borrower shall not be precluded from
asserting any claim for direct (but not consequential) damages suffered by such
Borrower to the extent, but only to the extent, caused by the willful misconduct
or gross negligence of such Issuer in determining whether a request presented
under any Letter of Credit complied with the terms of

 

27

--------------------------------------------------------------------------------


 

such Letter of Credit or such Issuer’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit.  All such amounts paid by an Issuer and
remaining unpaid by a Borrower shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
applicable to Floating Rate Advances.  Each Issuer will pay to each Lender
ratably in accordance with its Pro Rata Share all amounts received by it from a
Borrower for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Letter of Credit issued by such Issuer, but only to
the extent such Lender made payment to such Issuer in respect of such Letter of
Credit pursuant to Section 2.18(e).

 

(g)           Obligations Absolute.  The Borrowers’ obligations under this
Section 2.18 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any Issuer, any Lender or any beneficiary
of a Letter of Credit.  The Borrowers further agree with the Issuers and the
Lenders that neither any Issuer nor any Lender shall be responsible for, and no
Borrower’s Reimbursement Obligation in respect of any Letter of Credit shall be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among any Borrower, any of its Affiliates, the beneficiary of any Letter of
Credit or any financing institution or other party to whom any Letter of Credit
may be transferred or any claims or defenses whatsoever of any Borrower or of
any of its Affiliates against the beneficiary of any Letter of Credit or any
such transferee.  No Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit issued by
it.  Each Borrower agrees that any action taken or omitted by any Issuer or any
Lender under or in connection with any Letter of Credit issued for the account
of such Borrower and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon such Borrower and shall
not put any Issuer or any Lender under any liability to such Borrower.  Nothing
in this Section 2.18(g) is intended to limit the right of any Borrower to make a
claim against any Issuer for damages as contemplated by the proviso to the
second sentence of Section 2.18(f).

 

(h)           Actions of Issuers.  Each Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such Issuer.  Each Issuer shall be fully justified in failing or refusing to
take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.18, each Issuer shall, with respect to any Lender,
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and any future holder of a participation in any Letter of
Credit issued by such Issuer.

 

28

--------------------------------------------------------------------------------


 

(i)            Indemnification.  The Borrowers jointly and severally agree to
indemnify and hold harmless each Lender, each Issuer and the Administrative
Agent, and their respective Related Parties, from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Person may incur
(or which may be claimed against such Person by any other Person) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit or any actual or proposed
use of any Letter of Credit, including any claims, damages, losses, liabilities,
costs or expenses which any Issuer may incur by reason of or in connection with
the failure of any other Lender to fulfill or comply with its obligations to
such Issuer hereunder (but nothing herein contained shall affect any right any
Borrower may have against any Defaulting Lender) or by reason of or on account
of such Issuer issuing any Letter of Credit which specifies that the term
“Beneficiary” therein includes any successor by operation of law of the named
Beneficiary, but which Letter of Credit does not require that any drawing by any
such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuer, evidencing the appointment of such successor
Beneficiary; provided that the foregoing indemnification obligations shall be
subject to the limitations set forth in the second parenthetical of
Section 9.6(b); provided further that the Borrowers may have a claim against an
Issuer, and an Issuer may be liable to a Borrower, to the extent, but only to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by such Borrower caused by (x) the willful misconduct
or gross negligence of any Issuer in determining whether a request presented
under any Letter of Credit issued by such Issuer complied with the terms of such
Letter of Credit or (y) any Issuer’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit.  Nothing in this Section 2.18(i) is
intended to limit the obligations of the Borrowers under any other provision of
this Agreement.

 

(j)            Lenders’ Indemnification.  Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify each Issuer and its Related
Parties (to the extent not reimbursed by the Borrowers) against any cost,
expense (including reasonable counsel fees and charges), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct or such Issuer’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit) that such indemnitees may
suffer or incur in connection with this Section 2.18 or any action taken or
omitted by such indemnitees hereunder.

 

(k)           LC Collateral Account.  Each Borrower agrees that it will
establish on the Facility Termination Date (or on such earlier date as may be
required pursuant to Section 8.1), and thereafter maintain so long as any Letter
of Credit issued for the account of such Borrower is outstanding or any amount
is payable to any Issuer or the Lenders in respect of any such Letter of Credit,
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (each an “LC Collateral Account”) at the Administrative
Agent’s office at the address specified pursuant to Article XIII, in the name of
such Borrower but under the sole dominion and control of the Administrative
Agent, for the benefit of the Lenders, and in which such Borrower shall have no
interest other than as set forth in Section 8.1.  Each Borrower hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Lenders and the Issuers, a security interest in all of such
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the applicable LC Collateral

 

29

--------------------------------------------------------------------------------


 

Account, to secure the prompt and complete payment and performance of the
Obligations of such Borrower.  The Administrative Agent will invest any funds on
deposit from time to time in any LC Collateral Account in certificates of
deposit of JPMCB having a maturity not exceeding 30 days.  If funds are
deposited in an LC Collateral Account pursuant to Section 2.7.3 or 2.7.4 and the
provisions of Section 8.1 are not applicable, then the Administrative Agent
shall release from the LC Collateral Account to the applicable Borrower, upon
the expiration or termination of, or any reduction in the amount available
under, any applicable Letter of Credit, an amount equal to the excess (if any)
of all funds in such LC Collateral Account over the LC Exposure with respect to
such Borrower.

 

(l)            Rights as a Lender.  In its capacity as a Lender, each Issuer
shall have the same rights and obligations as any other Lender (other than the
Swingline Lender in its capacity as such).

 

2.19.        Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time until the Facility Termination Date, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding the Dollar Amount of $50,000,000 or
(ii) the sum of the Aggregate Outstanding Credit Exposures exceeding the
Aggregate Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile), not
later than 2:00 p.m., Local Time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 3:00 p.m., Local
Time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Pro Rata Share of such
Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata Share of
such Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the

 

30

--------------------------------------------------------------------------------


 

Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.10 with respect to Loans made
by such Lender (and Section 2.10 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason. 
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

 

2.20.        Lending Installations.  Each Lender will book its Loans at the
appropriate Lending Installation listed on its Administrative Questionnaire or
such other Lending Installation designated by such Lender in accordance with the
final sentence of this Section 2.20.  All terms of this Agreement shall apply to
any such Lending Installation and the Loans issued hereunder shall be deemed
held by each Lender for the benefit of any such Lending Installation.  Each
Lender may, by written notice to the Administrative Agent and the Company in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

 

2.21.        Non-Receipt of Funds by the Administrative Agent.  Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of a Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or such Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan; or
(ii) in the case of payment by a Lender, (x) for the first three Business Days
after demand, (I) if such payment is denominated in Dollars, the Federal Funds
Effective Rate, (II) if such payment is denominated in Euros or British Pounds
Sterling, the applicable Eurocurrency Reference Rate, or (III) if such payment
is denominated in any other currency, the

 

31

--------------------------------------------------------------------------------


 

rate determined by the Administrative Agent to be its costs of funds for such
currency (including overdraft charges levied by any relevant correspondent bank
and any other taxes, levies, imposts, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent in connection with
obtaining such currency), and (y) thereafter (in each case), the interest rate
applicable to the relevant Loan.

 

2.22.        Market Disruption.  Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Advance
in any Agreed Currency other than Dollars, if there shall occur on or prior to
the date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Loans comprising
such Advance to be denominated in the Agreed Currency specified by the
applicable Borrower, then the Administrative Agent shall forthwith give notice
thereof to the Borrowers and the Lenders, and such Loans shall not be
denominated in such Agreed Currency but shall, subject to satisfaction of all
applicable conditions in Article IV, be made on such Borrowing Date in Dollars,
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Floating Rate Loans,
unless the applicable Borrower notifies the Administrative Agent at least one
Business Day before such date that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount approximately equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.

 

2.23.        Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main Chicago office on the Business Day preceding that on which final,
non-appealable judgment is given.  The obligations of the Borrowers in respect
of any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency.  If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, the Borrowers jointly and severally agree, to the fullest extent that
they may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such

 

32

--------------------------------------------------------------------------------


 

Lender under Section 11.2, such Lender or the Administrative Agent, as the case
may be, agrees to remit such excess to the Borrowers.

 

2.24.        Borrowing Subsidiaries; Company as agent for Borrowing
Subsidiaries.

 

(a)           The Company may designate any Subsidiary as a Borrowing
Subsidiary; provided that (i) the Company shall give the Administrative Agent
(which shall promptly notify each Lender) not less than 10 days’ notice of such
proposed designation of a Borrowing Subsidiary, (ii) no Subsidiary may become a
Borrowing Subsidiary without the written consent (not to be unreasonably
withheld) of the Administrative Agent (which consent, if granted, may limit
(which limit may from time to time be modified by the Administrative Agent at
the request of the Company) the portion of the Aggregate Commitment that will be
made available to, or place other conditions on Loans to, such Borrowing
Subsidiary) and (iii) if any Lender determines in good faith and notifies the
Administrative Agent that lending to such proposed Borrowing Subsidiary would be
illegal, impossible or impractical for such Lender or would result in costs or
expenses for which such Lender would not be indemnified by the proposed
Borrowing Subsidiary or the Company pursuant hereto, or the Company determines
in good faith and notifies the Administrative Agent that Loans to such proposed
Borrowing Subsidiary by any Lender would result in payments pursuant to
Section 3.1 or 3.4 that are materially in excess of the payments that would be
made to the other Lenders pursuant to such Sections, then (x) the applicable
Lender shall have no obligation to (and at the Company’s request will not) make
Loans to such Borrowing Subsidiary and (y) the applicable Borrowing Subsidiary
Agreement shall specify which Lenders are to be BSub Lenders with respect to
such Borrowing Subsidiary and the amount of the applicable BSub Commitments of
such Lenders (which, absent agreement to the contrary among the Company, the
applicable BSub Lenders and the Administrative Agent, shall be equal to the
percentage that the amount of such BSub Lenders’ Commitments is of the aggregate
amount of the Commitments of all Lenders that will be BSub Lenders with respect
to such Borrowing Subsidiary).  Subject to the foregoing, upon delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement signed by the Company
and the proposed Borrowing Subsidiary, and the Administrative Agent’s consent
thereto (not to be unreasonably withheld), the applicable Subsidiary shall
become a Borrowing Subsidiary and a party to this Agreement.

 

(b)           Any Borrowing Subsidiary shall cease to be a Borrowing Subsidiary
hereunder if such Borrowing Subsidiary and the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination in the
form of Exhibit E-2; provided that at such time no Multicurrency Loans made to,
or Letters of Credit issued for the account of, such Borrowing Subsidiary are
then outstanding.

 

(c)           Each Borrowing Subsidiary hereby irrevocably appoints and
authorizes the Company to take such action and deliver and receive notices
hereunder as agent on its behalf and to exercise such powers under this
Agreement as are delegated to it by the terms hereof, together with all such
powers as are reasonably incidental thereto.  In furtherance of and not in
limitation of the foregoing, for administrative convenience of the parties
hereto, the Administrative Agent and the Lenders shall send all notices and
communications to be sent to any Borrowing Subsidiary solely to the Company and
may rely solely upon the Company to receive all such notices and other
communications for and on behalf of each Borrowing Subsidiary.  No Person

 

33

--------------------------------------------------------------------------------


 

other than the Company (and its authorized officers and employees) may act as
agent for any Borrowing Subsidiary hereunder without the written consent of the
Administrative Agent.

 

(d)           Notwithstanding the requirements of Section 2.24(a) above, the
parties agree that upon the Effective Date the Existing Borrowing Subsidiaries
shall be Borrowing Subsidiaries hereunder in accordance with the terms of their
respective Amended and Restated Borrowing Subsidiary Agreements delivered
pursuant to Section 4.1(g).

 

2.25.        Effect of Participation Funding Notice.

 

(a)           Each Lender that is not a BSub Lender with respect to any
Borrowing Subsidiary agrees that it shall at all times have a participation in
and acknowledges that it is irrevocably and unconditionally obligated, upon
receipt of notice that the Administrative Agent has received a Participation
Funding Notice, to fund (or to cause an Affiliate to fund) its participation in,
(i) its Pro Rata Share of all Loans to such Borrowing Subsidiary.

 

(b)           The Administrative Agent shall promptly notify each Lender of its
receipt of a Participation Funding Notice.  Promptly upon receipt of such
Participation Funding Notice, (i) each Lender that is not a BSub Lender with
respect to any Borrowing Subsidiary shall (or shall cause an Affiliate to) make
available to the Administrative Agent for the account of the BSub Lenders with
respect to such Borrowing Subsidiary an amount in each applicable currency and
in immediately available funds equal to its Pro Rata Share of all outstanding
Loans to such Borrowing Subsidiary.  If any Lender so notified fails to make
available to the Administrative Agent for the account of the applicable other
Lenders the full amount of such Lender’s participations in all applicable Loans
by 12:00 noon, Local Time, on the Business Day following its receipt of such
notice from the Administrative Agent (or two Business Days following receipt of
such notice if such notice is received after 12:00 noon, Local Time, on any
Business Day), then interest shall accrue on such Lender’s obligation to fund
such participations, from the date such obligation became due to the date such
Lender pays such obligations in full, at a rate per annum equal to the Federal
Funds Rate in effect from time to time (or a comparable rate determined by the
Administrative Agent to be appropriate for the applicable currency) plus,
beginning three Business Days after such amount was due, 2%.  The Administrative
Agent shall promptly distribute to each Lender an amount equal to its applicable
share of the amount received from any other Lender to fund its participation in
the Loans of such Lender together with its applicable share of any interest
received from such other Lender pursuant to the previous sentence, in the same
funds as those received by the Administrative Agent.

 

(c)           From and after the date on which the Administrative Agent has
received a Participation Funding Notice, all funds received by the
Administrative Agent in payment of any Loan and interest thereon shall be
distributed by the Administrative Agent, in the same funds as those received by
the Administrative Agent, to all Lenders in accordance with their respective Pro
Rata Shares (i.e., giving effect to the funding of participations pursuant to
this Section 2.25), except that any such funds otherwise payable to any Lender
that has not funded its participations as provided herein shall be distributed
ratably to the other Lenders until such participations have been funded.

 

34

--------------------------------------------------------------------------------


 

(d)           Each Lender’s obligation to purchase participation interests in
Loans pursuant to this Section 2.25 shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, any other Lender, any Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Unmatured Default, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower or any other Person, (iv) any breach of
this Agreement by any Borrower or any other Lender, (v) any inability of any
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which any participation interest in any Loan is to be
purchased or (vi) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.

 

2.26.        Funding of Participations in Dollars.  Any Lender may fund its
purchase of a participation in any Letter of Credit denominated in any currency
other than Dollars, by delivering to the Administrative Agent on the date such
participation is to be funded an amount in Dollars equal to the sum of (a) the
amount necessary for the Administrative Agent to purchase on such date in
accordance with its customary procedures an amount in the applicable currency
sufficient to fund such Lender’s required participation payment plus (b) the
reasonable and customary costs, fees and expenses of the Administrative Agent in
making such purchase.

 

2.27.        Defaulting Lenders.  Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.5.1;

 

(b)           the Commitment and Outstanding Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 8.2), provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;

 

(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
non-Defaulting Lenders’ Outstanding Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the respective Credit Extensions of
each non-Defaulting Lender do not, after giving effect to such reallocation,
exceed such non-Defaulting Lender’s Commitment;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the applicable Issuer only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.18(k) for so long as such LC Exposure
is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.18(d) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.18(d) shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Share; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuer or
any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.18(d) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuer until such LC
Exposure is cash collateralized and/or reallocated; and

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuers shall
not be required to issue, extend the expiry of or increase the amount of any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding Swingline Exposure and LC Exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.27(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.27(c)(i) (and such Defaulting
Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Second Restatement Date and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuer has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuers shall not be
required to issue, amend to extend the expiry of or increase the amount of any
Letter of Credit, unless the Swingline Lender or the Issuers, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuers, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuer each agrees that a Defaulting Lender has adequately remedied all
matters that

 

36

--------------------------------------------------------------------------------


 

caused such Lender to be a Defaulting Lender, then the Swingline Exposure and LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share.

 

ARTICLE III
YIELD PROTECTION; TAXES

 

3.1.          Yield Protection.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate or Associated Costs Rate, as applicable) or any
Issuer;

 

(ii)           impose on any Lender or any Issuer or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

 

(iii)          subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, such Issuer or such other Recipient of participating in, issuing
or maintaining any Letter of Credit or to reduce the amount of any sum received
or receivable by such Lender, such Issuer or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Company will pay (or
cause the applicable Borrower to pay) to such Lender, such Issuer or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuer or such other Recipient, as the case may be,
for such additional costs incurred or reduction suffered, so long as such
Lender’s, Issuer’s or other Recipient’s demand for such payment is substantially
consistent with demands made by such Person with similarly situated customers of
such Person under agreements having provisions similar to this Section 3.1(a).

 

(b)           If any Lender or any Issuer determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuer’s capital or on the capital of such
Lender’s or such Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuer, to a level below
that which such Lender or such Issuer or such Lender’s or such Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuer’s policies

 

37

--------------------------------------------------------------------------------


 

and the policies of such Lender’s or such Issuer’s holding company with respect
to capital adequacy), then from time to time the Company will pay (or cause the
applicable Borrower to pay) to such Lender or such Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuer
or such Lender’s or such Issuer’s holding company for any such reduction
suffered, so long as such Lender’s or Issuer’s demand is substantially
consistent with demands made by such Person with similarly situated customers of
such Person under agreements having provisions similar to this Section 3.1(b).

 

(c)           A certificate of a Lender or an Issuer setting forth a reasonably
detailed calculation of the amount or amounts necessary to compensate such
Lender or such Issuer or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent demonstrable error.  The Company shall pay (or cause
the applicable Borrower to pay) such Lender or such Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Failure or delay on the part of any Lender or any Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuer’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or an Issuer pursuant to
this Section for any increased costs, reductions or other amounts incurred or
made more than 90 days prior to the date that such Lender or such Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs, reductions or other amounts and of such Lender’s or such
Issuer’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs, reductions or other amounts
is retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

3.2.          Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type, currency and maturity appropriate to match fund Eurocurrency Advances
are not available or (ii) the interest rate applicable to Eurocurrency Advances
does not accurately reflect the cost of making or maintaining Eurocurrency
Advances, then the Administrative Agent shall suspend the availability of
Eurocurrency Advances and require any affected Eurocurrency Advances to be
repaid or, in the case of Advances to the Company, converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.3.  The Administrative Agent agrees to provide prompt written
notice to the Company at such time as the circumstances underlying any notice
delivered to the Borrower pursuant to the immediately preceding sentence cease
to exist, and, upon such circumstances ceasing to exist, the suspension of the
availability of Eurocurrency Advances shall terminate.

 

3.3.          Funding Indemnification.  If any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurocurrency
Advance is not made on the date specified by the applicable Borrower for any
reason other than default by the Lenders, the Borrowers will jointly and
severally indemnify each Lender for any loss or cost incurred by it resulting
therefrom,

 

38

--------------------------------------------------------------------------------


 

including any loss or cost in liquidating or employing deposits acquired to fund
or maintain such Eurocurrency Advance.

 

3.4.          Taxes.

 

(a)           Withholding of Taxes; Gross-Up.  Each payment by or on account of
any Borrower under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law.  If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.

 

(b)           Payment of Other Taxes by Borrower.  Each Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)           Indemnification by the Borrower.  The Borrowers shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are withheld
or deducted on payments to, or paid or payable by, such Recipient in connection
with any Loan Document (including amounts paid or payable under this Section
3.4(d)) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 3.4(d) shall be paid within 10 days after the Recipient delivers to any
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing in reasonable detail the basis for and
computation of the indemnification claim.  Such certificate shall be conclusive
of the amount so paid or payable absent demonstrable error.  Such Recipient
shall deliver a copy of such certificate to the Administrative Agent.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting or expanding the obligation of the Borrowers to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 3.4(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount

 

39

--------------------------------------------------------------------------------


 

of Taxes so paid or payable by the Administrative Agent.  Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding.  In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  In the case of a
Lender receiving payments hereunder from a UK Borrower, such Lender will be
deemed to have complied with the preceding two sentences where it has, on or
before the Second Restatement Date (or in the case of a Lender that becomes a
party to this Agreement after the Second Restatement Date, on or before that
Lender becomes a party hereto) provided to the Company or the Administrative
Agent its scheme reference number under the HMRC DT Treaty Passport Scheme and
its jurisdiction of tax residence as an indication that it wishes such scheme to
apply to this Agreement.  Where a Lender provides such indication, any UK
Borrower to whom that Lender is making available Loans, shall file a duly
completed form DTTP2 in respect of such Lender within 30 days of the Second
Restatement Date (or the date such Lender became a party to this Agreement, if
later).  Notwithstanding anything to the contrary in the preceding sentences of
this paragraph, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 3.4(f)(ii)(A) through (F)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of the Company
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 3.4(f).  If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly upon request from the Company or the Administrative Agent (other
than in the case of inaccuracy, in which case, immediately upon such Lender
becoming aware of the inaccuracy) notify the Company and the Administrative
Agent in writing of such expiration, obsolescence or inaccuracy and update the
form or certification if it is legally eligible to do so.

 

(ii)           Without limiting the generality of the foregoing, if any Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to the Company and the Administrative Agent
(in such number of copies reasonably requested by the Company and the
Administrative Agent) on or prior to the

 

40

--------------------------------------------------------------------------------


 

date on which such Lender becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:

 

(A)          in the case of a Lender that is other than a Non-U.S. Lender,
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B)           in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)           in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with the conduct of a
trade or business in the United States by such Lender (or, in the event that
such Lender is a Disregarded Entity, by the owner of such Lender), IRS Form
W-8ECI;

 

(D)          in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both
(1) IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit F
(a “U.S. Tax Certificate”) to the effect that such Lender (or, in the event that
such Lender is a Disregarded Entity, the owner of such Lender) is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

 

(E)           in the case of a Non-U.S. Lender (or, in the event that the
Non-U.S. Lender is a Disregarded Entity, the owner of such Non-U.S. Lender) that
(for U.S. federal income Tax purposes) is not the beneficial owner of payments
made under a Loan Document (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

 

(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Company or the

 

41

--------------------------------------------------------------------------------


 

Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 3.4(f)(iii) (but, for the
avoidance of doubt, not for the purposes of the definition of “Excluded Taxes”),
“FATCA” shall include any amendments made to FATCA after the Second Restatement
Date, whether or not such amendments are included in the definition set forth in
Article I.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.4
(including additional amounts paid pursuant to this Section 3.4), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 3.4(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this
Section 3.4(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 3.4(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

(h)           Survival.  Each party’s obligations under this Section 3.4 shall
survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations under any Loan
Document.

 

(i)            Issuers.  For purposes of Section 3.4(e) and (f), the term
“Lender” includes any Issuer.

 

42

--------------------------------------------------------------------------------


 

3.5.          Lender Statements; Survival of Indemnity.  To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
the Borrowers to such Lender under Sections 3.1, 3.3 and 3.4 or to avoid the
unavailability of Eurocurrency Advances under Section 3.2, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Contemporaneously with any demand for payment thereunder, each Lender
and each Issuer shall deliver a written statement to the Company (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 3.1, 3.3
or 3.4.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender or such Issuer determined such amount and
shall be final, conclusive and binding on the Borrowers in the absence of
demonstrable error.  Determination of amounts payable under such Sections in
connection with a Eurocurrency Loan shall be calculated as though the applicable
Lender funded its Eurocurrency Loan through the purchase of a deposit of the
type, currency and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not.  Unless otherwise provided herein, the amount specified in
the written statement of any Lender or any Issuer shall be payable within ten
(10) days after demand and receipt by the Company of such written statement. 
The obligations of the Borrowers under Sections 3.1, 3.3 and 3.4 shall survive
payment of the Obligations and termination of this Agreement.

 

3.6.          Replacement of Lenders.  If (i) any Lender requests compensation
under Section 3.1 or invokes Section 3.2, (ii) the Company is required to pay
any additional amount pursuant to Section 3.3 or 3.4, or (iii) any Lender shall
become a Defaulting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 12.1), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.1 or payments required
to be made pursuant to Section 3.3 or 3.4, such assignment will result in a
reduction in such compensation or payments.

 

ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

4.1.          Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which (i) the Company has furnished to the
Administrative Agent each of the following documents and (ii) each of the
following events shall have occurred, as applicable:

 

(a)           Copies of the articles or certificate of incorporation (or similar
formation documents) of the Company, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of formation, as well as

 

43

--------------------------------------------------------------------------------


 

any other information requested by the Administrative Agent or any Lender and
required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Company as
required by Section 326 of the USA Patriot Act.

 

(b)           Copies, certified by the Secretary or an Assistant Secretary of
the Company, of its by-laws and of the resolutions of its board of directors and
of necessary resolutions or actions of any other body authorizing the Company’s
execution of the Loan Documents to which the Company is a party.

 

(c)           An incumbency certificate, executed by the Secretary or an
Assistant Secretary of the Company, which shall identify by name and title and
bear the signatures of the Authorized Officers executing one or more of the Loan
Documents delivered in connection with the Effective Date and any other officers
of the Company authorized to sign the Loan Documents to which the Company is a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company.

 

(d)           A certificate, signed by the chief financial officer of the
Company, stating that on the Effective Date (i) no Default or Unmatured Default
has occurred and is continuing, and (ii) the representations and warranties
contained in Article V are true and correct.

 

(e)           A written opinion of Foley & Lardner LLP, counsel to the Company,
addressed to the Administrative Agent and the Lenders and in form and in
substance reasonably acceptable to the Administrative Agent.

 

(f)            Certified copies of all required consents and approvals from
third parties, including governmental approvals, with respect to the execution
and delivery by the Company of, and the performance by the Company of its
obligations under, each Loan Document to which it is a party.

 

(g)           An Amended and Restated Borrowing Subsidiary Agreement, in
substantially the form of Exhibit C, duly executed by each Existing Borrowing
Subsidiary.

 

(h)           All principal, interest, fees and other amounts owing by the
Company and any Subsidiary Borrowers under the Existing Credit Agreement shall
have been (or shall substantially contemporaneously be) repaid in full.

 

(i)            All requisite consents of the “Lenders” under the Existing Credit
Agreement to the amendment and restatement of the Existing Credit Agreement
shall have been obtained on terms reasonably satisfactory to the Administrative
Agent.

 

(j)            The Lenders, the Administrative Agent and the Lead Arrangers
shall have received all fees required to be paid by the Company on or before the
Effective Date and all reasonable out-of-pocket expenses required to be paid by
the Company on or before the Effective Date for which invoices have been
presented to the Company reasonably in advance of the Effective Date.

 

(k)           The Lenders shall have received (i) reasonably satisfactory
audited consolidated financial statements of the Company for the two most
recently ended fiscal years as to which

 

44

--------------------------------------------------------------------------------


 

such financial statements are available and (ii) reasonably satisfactory
unaudited interim consolidated financial statements of the Company for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are publicly available as of the Effective Date.

 

(l)            The Borrowers shall have duly executed and delivered to the
Administrative Agent Promissory Notes payable to each Lender which has requested
a Promissory Note in the amount of its respective Commitment.

 

(m)          Such other documents as the Administrative Agent or any Lender or
its counsel may have reasonably requested.

 

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuers to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 8.2) at or prior to 2:00 p.m., New York City time, on August 30, 2011. 
The Administrative Agent shall promptly notify the Company and the Lenders of
the occurrence of the Effective Date, which notice shall be conclusive and
binding.

 

4.2.          Each Credit Extension.  The Lenders and Issuers shall not be
required to make any Credit Extension unless the conditions set forth in Section
4.1 have been satisfied and on the applicable Borrowing Date or issuance date:

 

(a)           There exists no Default or Unmatured Default at the time of or
immediately after giving effect to such Credit Extension.

 

(b)           The representations and warranties contained in Article V (other
than the representations and warranties in Sections 5.4 and 5.5) are true and
correct as of such Borrowing Date or issuance date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

 

Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the
applicable Borrower (and, if the Company is not the Borrower, by the Company)
that the conditions contained in Sections 4.2(a) and (b) have been satisfied on
and as of the date of such Borrowing Notice or request for the issuance or
Modification of a Letter of Credit.

 

4.3.          Initial Loans to a Borrowing Subsidiary.  The Lenders shall not be
required to make Loans to any Borrowing Subsidiary unless (i) the conditions
precedent set forth in Sections 4.1 and 4.2 have been satisfied and (ii) such
Borrowing Subsidiary has furnished to the Administrative Agent:

 

(a)           Copies of the articles or certificate of incorporation (or similar
formation documents) of such Borrowing Subsidiary, together with all amendments,
and (to the extent applicable) a certificate of good standing, each certified by
the appropriate governmental officer in its jurisdiction of formation, as well
as any other information requested by the Administrative Agent or any Lender and
required by Section 326 of the USA Patriot Act or necessary for the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender to verify the identity of such Borrowing
Subsidiary as required by Section 326 of the USA Patriot Act.

 

(b)           Copies, certified by the Secretary, Assistant Secretary or another
authorized representative of such Borrowing Subsidiary, of its by-laws (or
similar governing document) and of the resolutions of its board of directors (or
similar governing body) and of necessary resolutions or actions of any other
body authorizing such Borrowing Subsidiary’s execution of the Loan Documents to
which such Borrowing Subsidiary is a party.

 

(c)           An incumbency certificate, executed by the Secretary, Assistant
Secretary or other authorized representative of such Borrowing Subsidiary, which
shall identify by name and title and bear the signatures of the officers,
directors or other representatives of such Borrowing Subsidiary authorized to
sign the Loan Documents to which such Borrowing Subsidiary is a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrowing Subsidiary.

 

(d)           A written opinion of U.S. counsel (and if requested by the
Administrative Agent, applicable foreign counsel) to such Borrowing Subsidiary,
addressed to the Administrative Agent and the Lenders, which counsel shall be
reasonably acceptable to the Administrative Agent and which opinion shall be in
form and substance reasonably acceptable to the Administrative Agent.

 

(e)           Certified copies of all required consents and approvals from third
parties, including governmental approvals, with respect to the execution and
delivery by such Borrowing Subsidiary of, and the performance by such Borrowing
Subsidiary of its obligations under, the Loan Documents to which it is a party.

 

(f)            Such other documents as any Lender or its counsel may have
reasonably requested.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Company and, to the extent applicable, the other Borrowers represent and
warrant to the Lenders that:

 

5.1.          Corporate Existence and Power.  Each of the Company and each
Material Subsidiary is duly organized, validly existing, and in good standing
(or the equivalent), under the laws of the jurisdiction of its formation, has
all corporate or other entity power and authority to carry on its business as
now being conducted and to own its properties and is duly licensed or qualified
and in good standing (or the equivalent) in each other jurisdiction in which the
failure to be so qualified or in good standing (or the equivalent) would
reasonably be expected to have a Material Adverse Effect.

 

5.2.          Corporate Authorization.  The execution, delivery and performance
by each Borrower of any Loan Document to which such Borrower is a party are
within such Borrower’s corporate or other entity power, have been duly
authorized by all necessary corporate or other entity action and will not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate or articles of incorporation (or similar
formation document)

 

46

--------------------------------------------------------------------------------


 

or by-laws (or similar governing document) of such Borrower or of any judgment,
order, decree, agreement or instrument binding on such Borrower or result in the
creation of any Lien upon any of its property or assets (other than any Lien
created pursuant to the Loan Documents).

 

5.3.          Binding Effect.  This Agreement constitutes, and the other Loan
Documents to which any Borrower is party when duly executed on behalf of such
Borrower and delivered in accordance with this Agreement will constitute, the
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or similar laws
of general applicability relating to or limiting creditors’ rights generally or
by general equity principles.

 

5.4.          Financial Statements.

 

(a)           The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2010 and the related consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended, certified by PriceWaterhouseCoopers, LLP, certified
public accountants, and set forth in the Company’s 2010 Form 10-K, a copy of
which has been delivered to each of the Lenders, fairly present, in conformity
with generally accepted accounting principles, the consolidated financial
position of the Company and its Consolidated Subsidiaries at such date and the
consolidated results of operations for such fiscal year.

 

(b)           No material adverse change has occurred in the financial position,
results of operations or business of the Company and its Consolidated
Subsidiaries taken as a whole since December 31, 2010.

 

5.5.          Litigation.  There are no actions, suits or proceedings pending
against or, to the knowledge of the Company, threatened against the Company or
any Subsidiary in any court or before or by any governmental department, agency
or instrumentality, which have a reasonable likelihood of adverse determination,
and such adverse determination could reasonably be expected to have a Material
Adverse Effect.

 

5.6.          Taxes.  The Company and each of its Subsidiaries has filed (or has
obtained extensions of the time by which it is required to file) all United
States federal income tax returns and all other material tax returns required to
be filed by it and has paid all taxes shown due on the returns so filed as well
as all other taxes, assessments and governmental charges which have become due,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided, (b) taxes which are not overdue by
more than thirty (30) days and (c) other taxes that do not at any time exceed
$5,000,000 in the aggregate.

 

5.7.          Governmental and other Approvals.  No approval, consent or
authorization of or filing or registration with any Governmental Authority or
body is necessary for the execution, delivery or performance by any Borrower of
this Agreement or the other Loan Documents to which such Borrower is a party or
for the performance by such Borrower of any of the terms or conditions hereof or
thereof, except for such approvals, consents or authorizations (copies of which
have been delivered to the Lenders) as have been obtained and are in full force
and effect,

 

47

--------------------------------------------------------------------------------


 

any filing or registration that may be necessary to perfect any Lien created
pursuant to any Loan Document and any informational filing with the Securities
and Exchange Commission.

 

5.8.          Compliance with ERISA.  Each member of the Controlled Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Code, and has not incurred liabilities
which are due and payable to the PBGC or a Plan under the Code or Title IV of
ERISA, other than failures to fund or comply or the incurrence of liabilities to
the PBGC or any Plan that would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

5.9.          Environmental Matters.  In the ordinary course of its business,
the Company conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Company and its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and
costs.  On the basis of such review, the Company has reasonably concluded that
such associated liabilities and costs, including the costs of compliance with
Environmental Laws, are unlikely to have a Material Adverse Effect.

 

5.10.        Investment Company Act.  Neither the Company nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

 

5.11.        Regulation U.  No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock.

 

5.12.        Accuracy of Disclosure.  All written information (other than
projections, estimates, budgets, forward-looking statements or general market
data) heretofore or contemporaneously herewith furnished by the Company or any
Subsidiary to the Administrative Agent or any Lender about the Company and its
Subsidiaries for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information (other than
projections, estimates, budgets, forward-looking statements or general market
data) hereafter furnished by or on behalf of the Company or any Subsidiary to
the Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, when taken as a whole, true and accurate in every material respect on
the date as of which such written information is dated or certified, and none of
such written information is or will be incomplete by omitting to state any
material fact necessary to make such information not materially misleading in
light of the circumstances under which made.  With respect to any projections,
estimates, budgets, forward-looking statements or general market data heretofore
or contemporaneously herewith furnished by the Company or any Subsidiary to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby, the Company hereby confirms
that such materials have been or will be prepared in good faith based upon
assumptions believed by senior management of the Company to be reasonable at the
time made.  The Lenders understand that actual results for the period or periods
covered by any such projections and forecasts will likely differ from projected
or forecasted results.  Any information provided by the Company or a Subsidiary
with respect to any Person or assets acquired or to be acquired by the Company
or any Subsidiary will, for all periods prior to the consummation of the

 

48

--------------------------------------------------------------------------------


 

acquisition, be limited to the knowledge of the Company or the acquiring
Subsidiary after due inquiry.

 

5.13.        No Burdensome Restrictions.  Neither the Company nor any Subsidiary
is a party to any agreement or instrument or subject to any other obligation or
any charter or corporate restriction or any provision of any applicable law,
rule or regulation which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

ARTICLE VI
COVENANTS

 

For so long as any Commitments remain in effect and/or any Obligations remain
outstanding (other than contingent Obligations that are not due and payable and
any Obligations supported by cash collateral), unless the Required Lenders shall
otherwise consent in writing:

 

6.1.          Financial Statements.  The Company will deliver, or cause to be
delivered, to each of the Lenders:

 

(a)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Company (or, if earlier, 30 days after the date
customarily required to be filed by the Company with the Securities and Exchange
Commission), a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such year, and consolidated statements of income
and cash flows of the Company and its Consolidated Subsidiaries for such year,
setting forth in each case in comparative form corresponding consolidated
figures from the preceding fiscal year, all reported on in a manner acceptable
to the Securities and Exchange Commission by PriceWaterhouseCoopers, LLP or
other independent certified public accountants of nationally recognized
standing;

 

(b)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Company (or, if
earlier, 15 days after the date required to be filed by the Company with the
Securities and Exchange Commission), a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as at the end of such quarter and the related
consolidated statements of income and cash flow of the Company and its
Consolidated Subsidiaries for such quarter and for the portion of the Company’s
fiscal year ended at the end of such quarter setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Company’s previous fiscal year, all certified (subject to normal
year-end adjustments and the absence of one or more footnotes) as to fairness of
presentation and generally accepted accounting principles and consistency by the
chief financial officer or the chief accounting officer of the Company;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer or the chief accounting officer of the Company in
substantially the form of Exhibit A (i) setting forth in reasonable detail the
calculations required to establish whether the Company was in compliance with
the requirements of Sections 6.9 and 6.10 on the date of such financial
statements and (ii) stating whether there exists on the date of such certificate
any Default or Unmatured Default and, if any

 

49

--------------------------------------------------------------------------------


 

Default or Unmatured Default exists, setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto;

 

(d)           forthwith upon the occurrence of any Default or Unmatured Default
of which a senior executive officer of the Company has knowledge, a certificate
of the chief financial officer or the chief accounting officer of the Company
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;

 

(e)           promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(f)            promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Company shall have filed with the Securities and Exchange Commission;

 

(g)           if and when any member of the Controlled Group (i) receives notice
of complete or partial withdrawal liability or liabilities aggregating in excess
of $20,000,000 under Title IV of ERISA, a copy of such notice; or (ii) receives
notice from the PBGC under Title IV of ERISA of an intent to terminate or
appoint a trustee to administer any Plan or Plans having aggregate Unfunded
Vested Liabilities in excess of $20,000,000, a copy of such notice;

 

(h)           if at any time the value of all “margin stock” (as defined in
Regulation U) owned by the Company and its Consolidated Subsidiaries exceeds (or
would, following application of the proceeds of an intended Credit Extension
hereunder, exceed) 25% of the value of the total assets of the Company and its
Consolidated Subsidiaries, in each case as reasonably determined by the Company,
prompt notice of such fact and, promptly upon the request of any Lender
thereafter, a duly completed statement of purpose on Form U-1 for each Lender
together with such other information or documents as each Lender may be required
to obtain under Regulation U in connection with this Agreement; and

 

(i)            from time to time such additional information regarding the
financial position or business of the Company or any Subsidiary as the
Administrative Agent at the request of any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 5.4 or Section 6.1(a),
(b), (f) or (g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto, on the Company’s website on the Internet; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent (which shall notify each Lender) of
the posting of any such document and, promptly upon request by the
Administrative Agent, provide to the Administrative Agent by electronic mail an
electronic version (i.e., a soft copy) of any such document specifically
requested by the Administrative Agent.  The Administrative Agent

 

50

--------------------------------------------------------------------------------


 

shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

6.2.          Maintenance of Existence.  Except as permitted by Section 6.12,
(a) the Company will, and will cause each other Borrower to, preserve and
maintain its corporate existence and (b) the Company will cause each Subsidiary
to preserve and maintain its corporate or other entity existence except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.3.          Books and Records; Maintenance of Properties; Inspections.

 

(a)           The Company will keep, and will cause each Subsidiary to keep, its
books and records in accordance with sound business practices sufficient to
allow the Company to prepare its financial statements in accordance with GAAP.

 

(b)           The Company will, and will cause each Subsidiary to, keep all of
its properties necessary in its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and will permit
representatives of the Lenders to inspect such properties, and to examine and
make extracts from the books and records of the Company or any Subsidiary,
during normal business hours and upon reasonable prior notice, it being
understood that, except during the continuance of a Default, the costs and
expenses of the Lenders and their representatives associated with any such
inspection or visitation shall be borne by the Lenders.

 

6.4.          Compliance with Laws.  The Company will, and will cause each
Subsidiary to, comply with the requirements of all applicable laws, rules,
regulations and orders of any governmental body or regulatory agency having
jurisdiction, a breach of which could reasonably be expected to have a material
adverse effect on the consolidated financial condition or the business taken as
a whole of the Company and its Subsidiaries, except where contested in good
faith and by proper proceedings.

 

6.5.          Notice of Proceedings; Notice of Default.  The Company will
promptly give notice in writing to the Administrative Agent of all litigation,
arbitral proceedings and regulatory proceedings pending against the Company or
any Subsidiary or the property of the Company or any Subsidiary, except
litigation or proceedings that could not reasonably be expected to materially
and adversely affect the consolidated financial condition or the business taken
as a whole of the Company and its Subsidiaries.

 

6.6.          Use of Proceeds.  The Company will, and will cause each other
Borrower to, use the proceeds of the applicable Credit Extensions for commercial
paper back-up and other general company purposes of the Company and its
Subsidiaries (including non-hostile acquisitions to the extent permitted
hereunder and refinancing Debt under the Existing Credit Agreement).  The
Company will not, and will not permit any other Borrower to, use any part of the
proceeds of any Credit Extension hereunder to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock.  If requested by any Lender, the

 

51

--------------------------------------------------------------------------------


 

Company will, and will cause each Borrowing Subsidiary to, furnish to any Lender
in connection with any Loan hereunder a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U.

 

6.7.          Payment of Taxes.  The Company will, and will cause each
Subsidiary to, pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its property
prior to the date on which penalties attach thereto, except taxes, assessments,
charges or levies (a) the payment of which is being contested in good faith and
by proper proceedings and against which it is maintaining adequate reserves or
(b) that do not at any time exceed $5,000,000 in the aggregate.

 

6.8.          Insurance.  The Company will, and will cause each Material
Subsidiary to, maintain insurance with responsible companies in such amounts and
against such risks as is usually carried by owners of similar businesses and
properties in the same general areas in which the Company and its Material
Subsidiaries operate; provided that self-insurance of risks and in amounts
customary in the industry of the Company and its Material Subsidiaries shall be
permitted.

 

6.9.          Maximum Consolidated Debt to Total Capital Ratio.  The Company
will not permit the ratio of Consolidated Debt to Total Capital (expressed as a
percentage) to exceed 55% at any time.

 

6.10.        Minimum Consolidated Net Worth.  The Company will not permit
Consolidated Net Worth at any time to be less than $1,550,000,000.

 

6.11.        Liens.  Neither the Company nor any Subsidiary will create, assume
or suffer to exist any Lien securing Debt on any asset now owned or hereafter
acquired by it, except for:

 

(a)           Liens existing on the Second Restatement Date securing Debt or
other obligations outstanding on such date;

 

(b)           any Lien existing on any asset of any entity at the time such
entity becomes a Subsidiary and not created in contemplation of such event;

 

(c)           any Lien on any asset (and related proceeds) securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring, constructing or improving such asset; provided that such Lien
attaches to such asset concurrently with or within 120 days after the
acquisition, construction or improvement thereof;

 

(d)           any Lien on any asset of any entity existing at the time such
entity is merged into or consolidated with the Company or a Subsidiary and not
created in contemplation of such event;

 

(e)           any Lien existing on any asset prior to the acquisition thereof by
the Company or a Subsidiary and not created in contemplation of such
acquisition;

 

(f)            any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section to the extent

 

52

--------------------------------------------------------------------------------


 

that the amount of such Debt is not increased (except by an amount equal to any
accrued but unpaid interest, reasonable premiums, costs or expenses incurred in
connection therewith) and is not secured by any additional assets;

 

(g)           any Lien arising pursuant to any order of attachment, distraint or
similar legal process arising in connection with court proceedings so long as
the execution or other enforcement thereof is effectively stayed and the claims
secured thereby are being contested in good faith by appropriate proceedings
and/or do not secure an aggregate amount in excess of $5,000,000;

 

(h)           Liens upon assets of an SPC granted in connection with a Permitted
Securitization (including customary backup Liens granted by the transferor in
accounts receivable and related rights or assets transferred to an SPC);

 

(i)            Liens for taxes, assessments or other governmental charges that
are not required to be paid pursuant to Section 6.7;

 

(j)            Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods, and pledges or
deposits in the ordinary course of business securing inventory purchases from
vendors;

 

(k)           Liens (other than any Lien imposed under ERISA) consisting of
pledges or deposits in the ordinary course of business (i) required in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers to secure
obligations with respect to insurance maintained by the Company or any of its
Subsidiaries;

 

(l)            Liens on property of the Company or any Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases or statutory obligations, (ii) surety bonds (excluding
appeal bonds and other bonds posted in connection with court proceedings or
judgments) and (iii) other non-delinquent obligations of a like nature
(including those to secure health, safety and environmental obligations) in each
case incurred in the ordinary course of business;

 

(m)          Liens securing Capitalized Lease Obligations, provided that such
Capitalized Lease Obligations are otherwise permitted under this Agreement;

 

(n)           Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution and/or Liens arising in the ordinary course of business with respect
to deposit accounts relating to intercompany cash pooling, interest set-off
and/or sweeping arrangements, provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company or the applicable Subsidiary in excess of those set forth
by regulations promulgated by the Board

 

53

--------------------------------------------------------------------------------


 

of Governors of the Federal Reserve System and (ii) such deposit account is not
intended by the Company or any Subsidiary to provide collateral to the
depository institution;

 

(o)           Liens created pursuant to any Loan Document;

 

(p)           Liens on property of any Foreign Subsidiary securing Debt of such
Foreign Subsidiary that is permitted under Section 6.15;

 

(q)           Liens arising out of the conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

 

(r)            Liens on deposits made by the Company or any Subsidiary in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(s)           Liens arising in the ordinary course of business (such as Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law) for sums not overdue or being contested in good faith by
appropriate action and not involving borrowed money, and, in each case, for
which the Company or applicable Subsidiary maintains adequate reserves;

 

(t)            Leases or subleases or licenses or sublicenses granted to others
in the ordinary course of business, easements, rights-of-way, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of the Company
and its Subsidiaries taken as a whole; and

 

(u)           Any Lien not otherwise permitted by the foregoing clauses of this
Section securing Debt or other obligations if, immediately after the creation of
any such Lien, the aggregate principal amount of all Debt and other obligations
secured by Liens created in reliance upon this clause (u) (including the maximum
amount of Debt permitted to be incurred pursuant to any credit or similar
agreement so secured) would not exceed an amount equal to 4% of the consolidated
assets of the Company and its Consolidated Subsidiaries as of the end of the
most recent fiscal quarter end for which financials statements have been
delivered pursuant to Section 6.1 or are otherwise publicly available prior to
the creation of such Lien.

 

Any Lien permitted above on any property may extend to the proceeds of such
property.

 

6.12.        Consolidations, Mergers and Sales of Assets.  The Company will not,
and will not permit any other Borrower to consolidate or merge with or into, or
acquire substantially all of the assets of, any other Person unless (a) in the
case of a merger or consolidation, the Company (in any merger or consolidation
to which it is a party) or such other Borrower shall substantially
contemporaneously be the ultimate surviving entity, and (b) the board of
directors (or similar governing body) of such other Person shall have approved
such consolidation, merger or acquisition.  Exclusive of (i) sales, leases or
transfers to the Company and its Subsidiaries, (ii) sales, leases (or
subleases), licenses (or sublicenses) or other transfers in the ordinary course
of business and dispositions of used, worn-out, obsolete or surplus assets,
(iii) sales and dispositions of assets and related rights pursuant to a
Permitted Securitization, (iv) the grant of any Lien permitted hereby to the
extent it constitutes a transfer of property, (v) a transfer of

 

54

--------------------------------------------------------------------------------


 

assets as a result of any loss of or damage to or any condemnation or other
taking or involuntary transfer thereof, (vi) the sale, lease or transfer of
non-core assets acquired in connection with any acquisition permitted hereby,
the Company will not permit the sale, lease or other transfer to any other
Person in any fiscal year of the Company of assets of the Company or its
Subsidiaries which, together with all other such assets sold, leased or
otherwise transferred during such fiscal year (in each case, valued at net book
value) exceeds 15% of the consolidated assets of the Company and its
Consolidated Subsidiaries as of the end of the immediately preceding fiscal year
of the Company.

 

6.13.        Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, enter into or permit to exist any transaction,
arrangement or contract with any of its Affiliates (other than the Company and
its wholly-owned Subsidiaries) which is on terms, taken as a whole, which are
less favorable than are obtainable from a Person which is not one of its
Affiliates except for:

 

(a)           capital contributions and distributions with respect to the equity
interests of the Company or such Affiliate in the ordinary course of business or
any other capital contribution to the Company;

 

(b)           any employment or severance agreement and any amendment thereto
entered into by the Company or any of its Affiliates in the ordinary course of
business;

 

(c)           the payment of reasonable directors’ fees and benefits;

 

(d)           the provision of officers’ and directors’ indemnification and
insurance in the ordinary course of business to the extent permitted by
applicable law;

 

(e)           non-interest bearing (or below-market interest-bearing)
intercompany loans or other advances in the ordinary course of business and
consistent with past practice;

 

(f)            the payment of employee salaries, bonuses and employee benefits
in the ordinary course of business;

 

(g)           sales or leases of goods to Affiliates in the ordinary course of
business for less than fair market value, but for not less than cost; or

 

(h)           any transaction permitted under Section 6.12 or 6.15.

 

6.14.        Business.  The Company will not, and will not permit any Subsidiary
to, enter into any material business other than the businesses in which the
Company and its Subsidiaries are engaged on the Second Restatement Date and
reasonable extensions thereof.

 

6.15.        Subsidiary Indebtedness.  The Company will not permit its
Subsidiaries to create, issue, incur, assume or otherwise become liable for any
Debt (excluding (a) any Debt of a Subsidiary owed to the Company or another
Subsidiary and any Guarantee by a Subsidiary of Debt of the Company, (b) Debt
(and any undrawn commitment therefor) in existence as of the Second Restatement
Date and set forth on Schedule 6.15 and any refinancings, replacements,
extensions or renewals thereof, (c) Debt incurred by any Subsidiary constituting
reimbursement

 

55

--------------------------------------------------------------------------------


 

obligations with respect to bankers’ acceptances and letters of credit issued in
the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, or other Debt with respect to reimbursement type
obligations regarding workers’ compensation claims, or letters of credit in the
nature of a security deposit (or similar deposit or security) given to a lessor
under an operating lease of real property under which such Person is a lessee;
provided, however, that upon the drawing of such bankers’ acceptances and
letters of credit or the incurrence of such Debt, such obligations are
reimbursed within 60 days following such drawing or incurrence or such Debt is
otherwise permitted hereunder, (d) Debt arising from agreements of a Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a subsidiary, other than guarantees of
Debt incurred by any Person acquiring all or any portion of such business,
assets or a subsidiary for the purpose of financing such acquisition,
(e) hedging obligations (excluding hedging obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Debt permitted under this Section 6.15, exchange rate risk or
commodity pricing risk, (f) obligations in respect of customs, stay,
performance, bid, appeal and surety bonds and completion guarantees and other
obligations of a like nature in the ordinary course of business, (g) Debt
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business, provided that such Debt is extinguished within five Business
Days of its incurrence, (h) Debt of any Subsidiaries incurred to finance
insurance premiums in the ordinary course of business, (i) Debt representing
deferred compensation to employees of any Subsidiary incurred in the ordinary
course of business, (j) cash management and similar obligations and Debt in
respect of netting services, automated clearing house and employee credit card
programs, or similar arrangements in connection with cash management and deposit
accounts or securities accounts, (k) Debt of the Borrowing Subsidiaries incurred
pursuant to this Agreement, (l) Debt of a Person at the time such Person becomes
a Subsidiary that was not incurred in contemplation thereof, and (m)
refinancings, extensions or renewals of any of the foregoing Debt to the extent
the principal amount thereof is not increased (including extensions, renewals or
replacements of Guarantees in respect of such Debt as so refinanced, extended or
renewed)) if, immediately after giving effect to such event, the aggregate
outstanding principal amount of all such Debt would exceed an amount equal to
15% of Consolidated Net Worth as of the end of the most recent fiscal quarter
end for which financials statements have been delivered pursuant to Section 6.1
or are otherwise publicly available prior to such event.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

(a)           Any representation or warranty made or deemed made by or on behalf
of the Company or any of its Subsidiaries to the Lenders or the Administrative
Agent under or pursuant to any Loan Document, or any certificate, financial
statement or schedule delivered to the Lenders or the Administrative Agent in
connection with this Agreement or any other Loan Document, shall be materially
false on the date as of which made, in the case of any such representation or
warranty, or the date as of which the facts therein set forth are stated or
certified, in the case of any such certificate, financial statement or schedule.

 

56

--------------------------------------------------------------------------------


 

(b)           Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due or
nonpayment of interest upon any Loan or of any facility fee or other obligation
under any of the Loan Documents within five days after the same becomes due.

 

(c)           The breach by the Company of any of the terms or provisions of
Section 6.1(d), Section 6.2(a) (as to the corporate existence of the Company),
or Sections 6.9 through 6.15 (inclusive).

 

(d)           The breach by any Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within 30 days after written
notice thereof has been given to the Company by the Administrative Agent at the
request of any Lender.

 

(e)           Failure by any Company or any Subsidiary to (i) pay any Debt
(other than the Loans) when due or interest thereon and such failure shall
continue for more than any applicable period of grace with respect thereto, or
(ii) observe or perform any term, covenant or agreement contained in any
agreement or instrument (other than this Agreement or any other Loan Document)
by which it is bound evidencing or securing or relating to any Debt, if the
effect thereof is to permit (or, with the giving of notice or lapse of time or
both, would permit) the holder or holders thereof or of any obligations issued
thereunder or a trustee or trustees acting on behalf of such holder or holders
to cause acceleration of the maturity thereof or of any such obligation;
provided that the aggregate amount of Debt with respect to which any such event
or condition shall have occurred shall equal or exceed $75,000,000 (or the
equivalent thereof in currencies other than Dollars).

 

(f)            The Company, any other Borrower or any Material Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing.

 

(g)           An involuntary case or other proceeding shall be commenced against
the Company, any other Borrower or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Company,
any other Borrower or any Material Subsidiary under the federal bankruptcy laws
as now or hereafter in effect.

 

(h)           The Company or any of its Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) final judgments or orders
for the payment of money in

 

57

--------------------------------------------------------------------------------


 

excess of the Materiality Threshold in the aggregate, or (ii) nonmonetary final
judgments or orders which, individually or in the aggregate, could reasonably be
expected to result in liability in excess of the Materiality Threshold, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

 

(i)            The Company or any other member of the Controlled Group shall
fail to pay when due any amount or amounts aggregating in excess of the
Materiality Threshold which it shall have become liable to pay to the PBGC or to
a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of the Materiality
Threshold shall be filed under Title IV of ERISA by any member of the Controlled
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate or to cause a
trustee to be appointed to administer any Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of the Materiality Threshold or a
proceeding shall be instituted by a fiduciary of any Plan against any member of
the Controlled Group to enforce Section 515 of ERISA with respect to any amount
or amounts aggregating in excess of the Materiality Threshold and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan or Plans having aggregated Unfunded Vested
Liabilities in excess of the Materiality Threshold must be terminated.

 

(j)            Any Change in Control shall occur.

 

(k)           The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.

 

(l)            Any Loan Document shall fail to remain in full force or effect
(other than in accordance with its terms) as against the Company or any other
Borrower or any action shall be taken by the Company or any other Borrower to
discontinue or to assert the invalidity or unenforceability of any Loan Document
as against the Company or any other Borrower, or the Company or any other
Borrower shall deny that it has any further liability under any Loan Document to
which it is a party, or shall give notice to such effect, unless such liability
has terminated in accordance with the terms of such Loan Document.

 

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.          Acceleration.  If any Default described in Section (f) or (g) of
Article VII occurs with respect to any Borrower, the obligations of the Lenders
to make Loans hereunder and the obligation and power of the Issuers to issue
Letters of Credit shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent, any Lender or any Issuer and each Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the applicable LC Collateral Account, equal
to the excess of the amount of the LC Exposure with respect to such Borrower at
such time over the amount on deposit in such LC Collateral Account

 

58

--------------------------------------------------------------------------------


 

at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”).  If any other Default occurs, the Administrative
Agent may with the consent, or shall at the request, of the Required Lenders,
(x) terminate or suspend the obligations of the Lenders to make Loans hereunder
and the obligation and power of the Issuers to issue Letters of Credit, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which each Borrower hereby
expressly waives, and (y) upon notice to the Company and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrowers to pay, and each applicable Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent in immediately available funds the Collateral Shortfall
Amount for such Borrower, which funds shall be deposited in the applicable LC
Collateral Account.

 

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section (f) or
(g) of Article VII with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrowers, rescind and annul such
acceleration and/or termination.

 

8.2.          Amendments.  Subject to the provisions of this Section 8.2, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrowers may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrowers
hereunder or waiving any Default or Unmatured Default hereunder; provided that
no such supplemental agreement shall:

 

(a)           without the consent of each Lender directly affected thereby,
(i) extend the final maturity of any Loan payable to such Lender or forgive all
or any portion of the principal amount thereof, or reduce the rate or extend the
time of payment of principal, interest or fees thereon (other than waivers of
default interest rates as provided in Section 2.12), (ii) reduce the amount or
extend the payment date for, the mandatory payments required under Section 2.7.3
or 2.7.4 or (iii) increase or decrease the amount of or extend the expiry date
of the Commitment of such Lender; and

 

(b)           without the consent of all of the Lenders, (i) reduce the
percentage specified in the definition of Required Lenders, (ii) permit any
Borrower to assign its rights or obligations under this Agreement, (iii) amend
this Section 8.2 or (iv) release the Company from its obligations under
Article XV of this Agreement.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer or Swingline Lender shall be effective without the written consent of
such Issuer or Swingline Lender, as applicable.  No amendment, modification or
waiver of Section 2.27 shall be effective without the written consent of the
Administrative Agent, the Issuers and the Swingline Lender.  The Administrative
Agent may

 

59

--------------------------------------------------------------------------------


 

waive payment of the fee required under Section 12.1(b) without obtaining the
consent of any other party to this Agreement.

 

Notwithstanding the foregoing, any agreement entered into by the Administrative
Agent, the Borrowers and the new or existing Lenders whose Commitments have been
affected as contemplated by the third sentence of Section 2.5.3 in connection
with an increase to the Aggregate Commitment shall be binding on all parties
hereto and the new Lenders solely for the purpose of reflecting any new Lenders,
their new Commitments, any increase in the Commitment of any existing Lender and
any related or conforming matters deemed appropriate by the Administrative
Agent.

 

8.3.          Preservation of Rights.  No delay or omission of the Lenders, the
Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of the Borrowers to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the Lenders and the Issuers until the Obligations
have been paid in full.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.          Survival of Representations.  All representations and warranties
of the Borrowers contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.

 

9.2.          Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation, it being understood, however, that a Lender’s
failure to fund a Loan in accordance with this Agreement will result in such
Lender becoming a Defaulting Lender as contemplated by the definition of such
term.

 

9.3.          Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4.          Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Administrative Agent, the Lenders and
the Issuers and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent, the Lenders and the Issuers relating to the
subject matter thereof other than those

 

60

--------------------------------------------------------------------------------


 

contained in the fee letters described in Section 10.13 which shall survive and
remain in full force and effect during the term of this Agreement.

 

9.5.          Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided that the parties
hereto expressly agree that each Lead Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.9 and 10.8 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

 

9.6.          Expenses; Indemnification.  (a)  The Borrowers shall jointly and
severally reimburse the Administrative Agent and Lead Arrangers for any
reasonable out-of-pocket costs and expenses (including fees, disbursements and
other charges of one (subject to a good faith determination by an affected party
that additional counsel is required for conflicts reasons) primary counsel and
one (subject to a good faith determination by an affected party that additional
counsel is required for conflicts reasons) local counsel in such relevant
jurisdictions engaged by primary counsel) paid or incurred by the Administrative
Agent and Lead Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including via the internet),
review, amendment, modification, and administration of the Loan Documents.  The
Borrowers also jointly and severally agree to reimburse the Administrative
Agent, WFS, JPMorgan, the Lenders, the Swingline Lender and the Issuers for any
out-of-pocket costs and expenses (including fees, disbursements and other
charges of attorneys for the Administrative Agent, WFS, JPMorgan, the Lenders,
the Swingline Lender and the Issuers) paid or incurred by the Administrative
Agent, WFS, JPMorgan, any Lender, the Swingline Lender or any Issuer in
connection with the collection and enforcement of the Loan Documents.

 

(b)           The Borrowers hereby further jointly and severally agree to
indemnify the Administrative Agent, WFS, JPMorgan, each Lender, the Swingline
Lender and each Issuer and their respective Affiliates, and each of their
Related Parties against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all expenses of litigation or preparation
therefor whether or not the Administrative Agent, WFS, JPMorgan, any Lender, the
Swingline Lender, any Issuer or any Affiliate is a party thereto) which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder (except to the extent resulting from (i) the gross negligence or
willful misconduct of the party seeking indemnification as determined in a final
non-appealable judgment by a court of competent jurisdiction or (ii) disputes
among indemnified parties not involving (A) an act or omission (or alleged act
or omission) of the Company or any of its Affiliates or (B) acts or omissions of
an indemnified party in its capacity as Administrative Agent or Lead Arranger
except, with respect to clause (B), to the extent such acts or omissions are
determined in a final non-appealable judgment by a court of competent
jurisdiction to have constituted the gross negligence or willful misconduct of
such indemnified party in such capacity).  The obligations of the Borrowers
under this Section 9.6 (i) shall survive the

 

61

--------------------------------------------------------------------------------


 

termination of this Agreement and (ii) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

 

9.7.          Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4.  If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Company, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Company shall provide to the Administrative Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the delivery of quarterly and annual financial statements required
hereunder.  Notwithstanding any provision of any Loan Document to the contrary,
for purposes of this Agreement and each other Loan Document (other than
covenants to deliver financial statements), the determination of whether a lease
constitutes a capital lease or an operating lease and whether obligations
arising under a lease are required to be capitalized on the balance sheet of the
lessee thereunder and/or recognized as interest expense in the lessee’s
financial statements shall be determined under generally accepted accounting
principles in the United States as of the Second Restatement Date,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.

 

9.8.          Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.9.          Nonliability of Lenders.  The relationship hereunder and under the
other Loan Documents between the Borrowers on the one hand and the Lenders, the
Issuers and the Administrative Agent on the other hand shall be solely that of
borrowers and lender.  Neither the Administrative Agent, any Lead Arranger, any
Lender nor any Issuer shall have any fiduciary responsibilities to the Borrowers
under this Agreement or any other Loan Document.  Neither the Administrative
Agent, any Lead Arranger, any Lender nor any Issuer undertakes any
responsibility to any Borrower under this Agreement or any other Loan Document
to review or inform any Borrower of any matter in connection with any phase of
any Borrower’s business or operations.  Each Borrower agrees that neither the
Administrative Agent, any Lead Arranger, any Lender nor any Issuer shall have
liability to such Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by such Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  Neither the
Administrative Agent, any Lead Arranger, any Lender nor any Issuer shall have
any liability with respect to, and each Borrower hereby waives, releases and
agrees not to

 

62

--------------------------------------------------------------------------------


 

sue for, any special, indirect, consequential or punitive damages suffered by
such Borrower in connection with, arising out of, or in any way related to the
Loan Documents or the transactions contemplated thereby.

 

9.10.        Confidentiality.  Each of the Administrative Agent and each Lender
agrees to hold any confidential information which it may receive from or on
behalf of the Company or any Subsidiary pursuant to this Agreement or any other
Loan Document (“Information”) in confidence, except for disclosure (i) to its
Affiliates and to other Lenders and their respective Affiliates (it being
understood that the Administrative Agent and each Lender shall be liable for the
breach by any of their respective Affiliates of any such confidentiality
requirements), (ii) to legal counsel, accountants, and other professional
advisors to such Lender or to a Transferee, (iii) to regulatory officials,
(iv) to any Person as requested pursuant to or as required by law, regulation,
or legal process, (v) to any Person in connection with any legal proceeding to
which such Lender is a party involving the Company, (vi) to such Lender’s direct
or indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.2 and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.10
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS
AFFILIATES, THE BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

9.11.        Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) for the repayment
of the Loans provided for herein.

 

63

--------------------------------------------------------------------------------


 

9.12.        Disclosure.  The Borrowers and each Lender hereby acknowledge and
agree that JPMCB and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrowers and their
Affiliates.

 

9.13.        USA PATRIOT ACT NOTIFICATION.  Each Lender hereby notifies the
Borrowers that pursuant to requirements of the USA Patriot Act, such Lender is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender to identify such Borrower in accordance
with the USA Patriot Act.

 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.1.        Appointment; Nature of Relationship.  (a)  JPMCB is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Administrative Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.  The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article X.  Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  Each of the Lenders
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

 

(b)           Each Issuer shall act on behalf of the Lenders with respect to any
Letter of Credit issued by it and the documents associated therewith.  Each
Issuer shall have all of the benefits and immunities  provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by such Issuer in connection with Letters of Credit issued by
it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article X, included such Issuer with
respect to such acts or omissions and  as additionally provided in this
Agreement with respect to such Issuer.

 

10.2.        Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the

 

64

--------------------------------------------------------------------------------


 

Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Administrative Agent.

 

10.3.        General Immunity.  Neither the Administrative Agent nor any of its
Related Parties shall be liable to any Borrower, the Lenders or any Lender for
any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

 

10.4.        No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its Related Parties shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except receipt of items required to be
delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of any Borrower or any guarantor of any
of the Obligations or of any of such Borrower’s or any such guarantor’s
respective Subsidiaries.

 

10.5.        Action on Instructions of Lenders.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
discretionary action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

10.6.        Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

 

10.7.        Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic

 

65

--------------------------------------------------------------------------------


 

mail message, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and, in
respect to legal matters, upon the opinion of counsel selected by the
Administrative Agent, which counsel may be employees of the Administrative
Agent.  For purposes of determining compliance with the conditions specified in
Sections 4.1 and 4.2, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the applicable date specifying
its objection thereto.

 

10.8.        Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Administrative Agent ratably in accordance with
their Pro Rata Shares (i) for any amounts not reimbursed by the Borrowers for
which the Administrative Agent is entitled to reimbursement by the Borrowers
under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.4(e) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

 

10.9.        Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”.  If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.

 

10.10.      Rights as a Lender.  If the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, at any time when the Administrative
Agent is a Lender, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity.  The Administrative Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity

 

66

--------------------------------------------------------------------------------


 

or other transaction, in addition to those contemplated by this Agreement or any
other Loan Document, with the Company or any of its Subsidiaries in which the
Company or such Subsidiary is not restricted hereby from engaging with any other
Person.  The Administrative Agent, in its individual capacity, is not obligated
to remain a Lender.

 

10.11.      Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Lead
Arranger, any other Lender or any Issuer and based on the financial statements
prepared by the Company and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any Lead
Arranger, any other Lender or any Issuer and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the
Administrative Agent or any Lead Arranger hereunder, neither the Administrative
Agent nor any Lead Arranger shall have any duty or responsibility (either
initially or on a continuing basis) to provide any Lender with any notice,
report, document, credit information or other information concerning the
affairs, financial condition or business of the Company or any of its Affiliates
that may come into the possession of the Administrative Agent or any Lead
Arranger (whether or not in their respective capacity as Administrative Agent or
a Lead Arranger) or any of their Affiliates.

 

10.12.      Successor Agent.  The Administrative Agent may resign at any time by
giving written notice thereof to the Lenders and the Company, such resignation
to be effective upon the appointment of a successor Administrative Agent or, if
no successor Administrative Agent has been appointed, forty-five days after the
retiring Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders; provided
that the Administrative Agent may not be removed unless the Administrative Agent
(in its individual capacity) and any Affiliate thereof acting as an Issuer is
relieved of all of its duties as an Issuer pursuant to documentation reasonably
satisfactory to such Person on or prior to the date of such removal.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrowers and the Lenders, a successor
Administrative Agent.  If the Administrative Agent has resigned or been removed
and no successor Administrative Agent has been appointed, the Lenders may
perform all the duties of the Administrative Agent hereunder and the Borrowers
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed

 

67

--------------------------------------------------------------------------------


 

Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.

 

10.13.      Agent and Arranger Fees.  The Borrowers jointly and severally agree
to pay to the Administrative Agent and the Lead Arrangers, for their respective
accounts, the fees agreed to by the Borrowers, the Administrative Agent and the
Lead Arrangers pursuant to those certain letter agreements dated June 21, 2011,
among the applicable parties or as otherwise agreed from time to time.

 

10.14.      Delegation to Affiliates.  The Borrowers and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates (it being understood that, notwithstanding any such
delegation, the Administrative Agent shall remain responsible for the
performance of its obligations hereunder).  Any such Affiliate (and such
Affiliate’s Related Parties) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Article IX and this Article X.

 

10.15.      Other Agents.  No Lender identified in this Agreement as the
Syndication Agent, Lead Arranger, Joint Book Runner or a Co-Documentation Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender.  Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Administrative Agent in Section 10.11.

 

ARTICLE XI
SETOFF; RATABLE PAYMENTS

 

11.1.        Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if a Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of such Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due. 
Such Lender will promptly notify the Company after any such offset; provided
that failure to give such notice shall not give rise to any liability of such
Lender or invalidate such offset.

 

11.2.        Sharing of Payments.  (a)  If any Lender shall obtain any payment
or other recovery (whether voluntary, involuntary, through the exercise of any
right of set-off or

 

68

--------------------------------------------------------------------------------


 

otherwise) on account of principal of or interest on the Loans, the
Reimbursement Obligations or participations in Swingline Loans owed to it by any
Borrower in excess of its Pro Rata Share or BSub Percentage, respectively, of
all payments and other recoveries obtained by all Lenders or the applicable BSub
Lenders, as the case may be, on account of principal of and interest on such
Loans, Reimbursement Obligations or participations in Swingline Loans, then such
Lender shall immediately (a) notify the Administrative Agent and the other
applicable Lenders (including the Swingline Lender) of such fact and
(b) purchase such participations in the Loans, Reimbursement Obligations and
participations in Swingline Loans of the other Lenders to such Borrower as shall
be necessary to cause such purchasing Lender to share the excess payment or
other recovery pro rata with such other Lenders in accordance with their Pro
Rata Shares or BSub Percentages, as applicable; provided that if all or any
portion of such excess payment or other recovery is thereafter recovered from
the purchasing Lender, such purchase shall to that extent be rescinded and each
other applicable Lender shall repay to the purchasing Lender the purchase price
paid therefor, together with an amount equal to such paying Lender’s ratable
share (according to the proportion of (i) the amount of such paying Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.

 

(b)           Each Borrower agrees that any Lender purchasing a participation
from another Lender pursuant to this Section 11.2 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 11.2.

 

 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS; ETC.

 

12.1.        Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuer that issues any Letter
of Credit), except that (i) the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuer
that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           (i)  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement

 

69

--------------------------------------------------------------------------------


 

(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A)          the Company, provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Default has occurred and is continuing, any other assignee;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and

 

(C)           the Issuers.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if a Default has occurred and is
continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates, the Borrowers and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

 

(E)           no such assignment shall be made to the Company or any of the
Company’s Subsidiaries or other Affiliates.

 

70

--------------------------------------------------------------------------------


 

For the purposes of this Section 12.1(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.1, 3.3, 3.4 and 9.6).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of (and
stated interest on) the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuers and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Company, the Issuers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.10, 2.18(e),
2.18(j), 2.19(c) or 10.8, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with

 

71

--------------------------------------------------------------------------------


 

all accrued interest thereon.  No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)           Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuers or the Swingline Lender, sell participations
to one or more banks or other entities (other than the Company or any of the
Company’s Subsidiaries or other Affiliates) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) the Borrowers, the Administrative
Agent, the Issuers and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Sections 8.2(a) and 8.2(b) that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3 and 3.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.4(f) (it being understood that the
documentation required under Section 3.4(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Section 3.6 and Article XI as if it were an assignee under paragraph (b) of this
Section; and (ii) shall not be entitled to receive any greater payment under
Section 3.1 or 3.4, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.1 as though it were a Lender, provided such Participant agrees to
be subject to Section 11.2 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other

 

72

--------------------------------------------------------------------------------


 

central banks, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

12.2.        Dissemination of Information.  Each Borrower authorizes each Lender
to disclose to any assignee or Participant, or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.10 of this Agreement.

 

12.3.        Tax Treatment.  If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.4.

 

ARTICLE XIII
NOTICES

 

13.1.        Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:

 

(i)            if to any Borrower, to the Company at its address or facsimile
number set forth on the signature page hereof;

 

(ii)           if to the Administrative Agent, at its address or facsimile
number set forth on the signature page hereof;

 

(iii)          if to an Issuer, to it at its address or facsimile number set
forth on the signature page hereof or in its Administrative Questionnaire, as
applicable;

 

(iv)          if to the Swingline Lender, to it at its address or facsimile
number set forth on the signature page hereof; and

 

(v)           if to a Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the

 

73

--------------------------------------------------------------------------------


 

recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent or as otherwise
determined by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or any Issuer pursuant to Article II if such
Lender or such Issuer, as applicable, has notified the Administrative Agent and
the Company that it is incapable of receiving notices under such Article by
electronic communication.  The Administrative Agent or any Borrower may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines; provided that such determination or approval may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

ARTICLE XIV
COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

 

14.1.        Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or in a .pdf or similar file shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

14.2.        Effect of Restatement.  This Agreement amends, restates and
replaces in its entirety the Existing Agreement.  All rights, benefits,
indebtedness, interest, liabilities and obligations of the parties to the
Existing Agreement are hereby amended, restated, replaced and superseded in
their entirety according to the terms and provisions set forth herein.  Each
Borrower represents and warrants that as of the Second Restatement Date there
are no claims or offsets against, or defenses or counterclaims to, its
obligations under the Existing Agreement or any of the other agreements,
documents or instruments executed in connection therewith.  To induce the
Administrative Agent, the Issuers and the Lenders to enter into this Agreement,
each

 

74

--------------------------------------------------------------------------------


 

Borrower waives any and all such claims, offsets, defenses and counterclaims,
whether known or unknown, arising prior to the Second Restatement Date and
relating to the Existing Agreement.

 

14.3.        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.

 

ARTICLE XV
GUARANTY BY THE COMPANY

 

15.1.        Guaranty.  The Company hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of all obligations of the Borrowing
Subsidiaries under this Agreement, including the principal of and interest on
each Loan to each Borrowing Subsidiary and all obligations (including payment of
costs and expenses as provided for herein) of each Borrowing Subsidiary under or
in connection with any Letter of Credit.  Upon failure by any Borrowing
Subsidiary to pay punctually any such amount, the Company shall forthwith on
demand pay the amount not so paid at the place, in the currency and in the
manner specified in this Agreement.

 

15.2.        Guaranty Unconditional.  The obligations of the Company under this
Article XV shall be absolute, unconditional and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any Borrowing Subsidiary under this Agreement or
any other Loan Document, by operation of law or otherwise;

 

(b)           any modification or amendment of or supplement to this Agreement
or any other Loan Document (other than any such modification, amendment or
supplement that expressly modifies, amends or supplements this Article XV);

 

(c)           any release, impairment, non perfection or invalidity of any other
guaranty or of any direct or indirect security for any obligation of any
Borrowing Subsidiary under this Agreement or any other Loan Document;

 

(d)           any change in the corporate existence, structure or ownership of
any Borrowing Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrowing Subsidiary or any Borrowing
Subsidiary’s assets or any resulting release or discharge of any obligation of
any Borrowing Subsidiary contained in this Agreement or any other Loan Document;

 

(e)           the existence of any claim, set off or other right which the
Company may have at any time against any Borrowing Subsidiary, the
Administrative Agent, any Lender, any Issuer or

 

75

--------------------------------------------------------------------------------


 

any other Person, whether in connection herewith or any unrelated transaction;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

(f)            any invalidity or unenforceability relating to or against any
Borrowing Subsidiary for any reason of this Agreement or any other Loan
Document, or any provision of any applicable law or regulation purporting to
prohibit the payment by any Borrowing Subsidiary of the principal of or interest
on any Loan or any other amount payable by such Borrowing Subsidiary under this
Agreement or any other Loan Document; or

 

(g)           any other act or omission to act or delay of any kind by any
Borrowing Subsidiary, the Administrative Agent, any Lender, any Issuer or any
other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Company’s obligations as guarantor hereunder.

 

15.3.        Discharge only upon Payment in Full; Reinstatement in Certain
Circumstances.  The Company’s obligations as guarantor hereunder shall remain in
full force and effect until the Commitments shall have terminated and all
obligations of the Borrowing Subsidiaries under this Agreement and each other
Loan Document shall have been paid in full.  If at any time any payment of
principal, interest or any other amount payable by any Borrowing Subsidiary
under or in connection with this Agreement or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Borrowing Subsidiary or otherwise, the
Company’s obligations hereunder with respect to such payment shall be reinstated
as though such payment had been due but not made at such time.

 

15.4.        Waiver by the Company.  The Company irrevocably waives acceptance
hereof,  presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Borrowing Subsidiary or any other Person.

 

15.5.        Subrogation.  Notwithstanding any payment made by or for the
account of any Borrowing Subsidiary pursuant to this Article XV, the Company
shall not be subrogated to any right of the Administrative Agent, any Lender or
any Issuer until such time as the Administrative Agent, the Lenders and the
Issuers and any applicable Affiliate of any Lender shall have received final
payment in cash of the full amount of all obligations of the Borrowing
Subsidiaries hereunder and under each other Loan Document.

 

15.6.        Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by any Borrowing Subsidiary under this Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of
such Borrowing Subsidiary, all such amounts otherwise subject to acceleration
under the terms of this Agreement shall nonetheless be payable by the Company
hereunder forthwith on demand by the Administrative Agent made at the request of
the Required Lenders.

 

76

--------------------------------------------------------------------------------


 

ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.        CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, EXCLUDING CONFLICT OF LAW PRINCIPLES
PROVIDING FOR THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2.        CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO BRING
PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

16.3.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

 

16.4.        Existing Credit Agreement.  Lenders that are parties to the
Existing Agreement (and which constitute “Required Lenders” under and as defined
in the Existing Agreement) hereby waive the five (5) Business Days notice
requirement set forth in Section 2.5.3 of the Existing Agreement for terminating
the “Commitments” under the Existing Agreement.

 

[Signature Pages Follow]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Lenders, the Issuers and the Administrative
Agent have executed this Agreement as of the date first above written.

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

One Neenah Center, 4th Floor

 

P.O. Box 669

 

Neenah, Wisconsin 54957-0669

 

Attention: Melanie Miller

 

Fax no: [                  ]

 

Bemis 2011 Second Amended and Restated Long-Term Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuer and Lender

 

 

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 

Lending Office:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

10 South Dearborn, Floor 7

 

 

Chicago, IL 60603-2003 United States

 

 

Mail Code IL1-0010

 

 

Attention: Sabana Johnson

 

 

Fax no: 888-292-9533

 

 

E-Mail: jpm.agency.servicing.4@jpmchase.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

J. P. Morgan Europe Limited

 

 

125 London Wall, London EC2Y 5AJ

 

 

Attention: Loans Agency

 

 

Tel no: (44) 207 777 2542

 

 

Fax no: (44) 207 777 2360

 

Bemis 2011 Second Amended and Restated Long-Term Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Issuer and Lender

 

 

 

By:

 

 

Name

 

 

Title:

 

 

Bemis 2011 Second Amended and Restated Long-Term Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

[OTHER LENDERS], as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Bemis 2011 Second Amended and Restated Long-Term Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

To:          The Lenders that are parties to the

Second Amended and Restated Long-Term Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to the Second Amended and
Restated Long-Term Credit Agreement dated as of July 21, 2011 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) among
Bemis Company, Inc. (the “Company”), the Borrowing Subsidiaries named therein,
the financial institutions from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected                            of the Company;

 

2.  I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default as of the date of this Compliance Certificate,
except as set forth below; and

 

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Sections 6.9 and 6.10 of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this        day of
              ,         .

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                   ,          with

Provisions of        and            of

the Credit Agreement

 

Bemis 2011 Second Amended and Restated

Long-Term Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Long-Term Credit
Agreement identified below  (as amended, modified, renewed or extended from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions for Assignment
and Assumption set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower(s):

 

Bemis Company, Inc. and various subsidiaries

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Second Amended
and Restated Long-Term Credit Agreement

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement:

 

The Second Amended and Restated Long-Term Credit Agreement dated as of July 21,
2011 among Bemis Company, Inc., the Borrowing Subsidiaries named therein, the
financial institutions from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

--------------------------------------------------------------------------------

(2)           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment and
Assumption (e.g. “Commitment”).

(3)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

[Consented to:](5)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By

 

 

Title:

 

 

 

cc: J. P. Morgan Europe Limited, Fax no. 44 207 777 2360

 

--------------------------------------------------------------------------------

(4)           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

(5)           To be added only if the consent of the Borrower and/or other
parties (e.g. Swingline Lender, Issuer) is required by the terms of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
construed in accordance with the internal laws of the State of New York,
excluding conflict of law principles providing for the application of the laws
of another jurisdiction, but giving effect to Federal laws applicable to
national banks.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AMENDED AND RESTATED BORROWING SUBSIDIARY AGREEMENT

 

July 21, 2011

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Bemis Company, Inc. (the “Company”), refers to (i) the Second
Amended and Restated Long-Term Credit Agreement dated as of July 21, 2011 (as
amended, modified, renewed or extended from time to time, the “Credit
Agreement”) among the Company, the Borrowing Subsidiaries named therein, the
financial institutions from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”) and (ii) that certain
Borrowing Subsidiary Agreement dated as of November 28, 2005 (the “Existing BSub
Agreement”) among the Company,                          (the “Designated
Borrowing Subsidiary”) and the Administrative Agent.  Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

This Amended and Restated Borrowing Subsidiary Agreement amends, restates and
replaces in its entirety the Existing BSub Agreement.  All rights, benefits,
indebtedness, interest, liabilities and obligations of the parties to the
Existing BSub Agreement are hereby amended, restated, replaced and superseded in
their entirety according to the terms and provisions set forth herein.

 

The Company requests that the Designated Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement effective on the Second Restatement Date. 
The Company and the Designated Borrowing Subsidiary make, on and as of the date
of such effectiveness, the representations and warranties as to the Designated
Borrowing Subsidiary contained in Article V of the Credit Agreement.  The
Designated Borrowing Subsidiary agrees to be bound in all respects by the terms
of the Credit Agreement and to perform all of the obligations of a Borrowing
Subsidiary thereunder.  Each reference to a Borrowing Subsidiary in the Credit
Agreement shall be deemed to include the Designated Borrowing Subsidiary subject
to Section 2.24(b) of the Credit Agreement.

 

All communications to the Designated Borrowing Subsidiary under the Credit
Agreement should be directed to the Company as set forth in the Section 13.1 of
the Credit Agreement.

 

This instrument shall be construed in accordance with the internal laws of the
State of New York, excluding conflict of law principles providing for the
application of the laws of another jurisdiction, but giving effect to Federal
laws applicable to national banks.

 

Upon the execution of this Borrowing Subsidiary Agreement by the Company and the
Designated Borrowing Subsidiary [and the BSub Lenders listed below]* and
acceptance hereof by the Administrative Agent, the Designated Borrowing
Subsidiary shall become a Borrowing

 

--------------------------------------------------------------------------------


 

Subsidiary under the Credit Agreement as though it were an original party
thereto and shall be entitled to borrow under the Credit Agreement upon the
satisfaction of the conditions precedent set forth in Article IV of the Credit
Agreement.

 

The Designated Borrowing Subsidiary will request Loans denominated in [LIST
AGREED CURRENCY] [and the BSub Commitments and BSub Percentages of each BSub
Lender will be as set forth on Attachment 1 hereto, subject to adjustment as
provided in Section 2.24(a) of the Credit Agreement]**.

 

--------------------------------------------------------------------------------

*Insert only for Belgian Designated Borrowing Subsidiaries.

 

**Insert only for Belgian Designated Borrowing Subsidiaries.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[DESIGNATED BORROWING SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Accepted and agreed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[Attachment 1 to Amended and Restated Borrowing Subsidiary Agreement

 

Set forth below are the Lenders that will be BSub Lenders with respect to the
Designated Borrowing Subsidiary and the BSub Commitments and BSub Percentages of
such Lenders, subject to adjustment as provided in Section 2.24(a) of the Credit
Agreement:]***

 

--------------------------------------------------------------------------------

***Insert only for Belgian Designated Borrowing Subsidiaries.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSOCIATED COSTS RATES

 

1.                                       The Associated Costs Rate is an
addition to the interest rate to compensate Lenders for the cost of compliance
with (a) the requirements of the Bank of England and/or the United Kingdom’s
Financial Services Authority (the “Financial Services Authority”) (or, in either
case, any other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2.                                       On the first day of each Interest
Period (or as soon as possible thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender, in accordance with the paragraphs set out below.  The Associated Costs
Rate will be calculated by the Administrative Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum (such rate per annum being the “Associated Costs
Rate”).

 

3.                                       The Additional Cost Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Facility Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
loans made from that Facility Office.

 

4.                                       The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)           in relation to any Sterling Loan:

 

AB+C(B-D)+E x 0.01  per cent per annum

 

100 - (A+C)

 

(b)           in relation to any Loan in any currency other than Sterling:

 

E x 0.01             per cent per annum

 

300

 

Where:

 

A                                      is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

 

--------------------------------------------------------------------------------


 

B                                        is the percentage rate of interest
(excluding the Applicable Margin and the Associated Costs Rate and, if
applicable, the additional rate of interest specified in Section 2.12 of the
Credit Agreement) payable for the relevant Interest Period on the Loan.

 

C                                        is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

D                                       is the percentage rate per annum payable
by the Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

E                                         is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Reference Bank to the Administrative Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

 

5.                                       For the purposes of this Exhibit:

 

(a)                                  “Credit Agreement” means that certain
Second Amended and Restated Long-Term Credit Agreement dated as of July 21, 2011
(as amended, modified, renewed or extended from time to time) among Bemis
Company, Inc., the Borrowing Subsidiaries named therein, the financial
institutions from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent;

 

(b)                                 “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(c)                                  “Facility Office” means the office or
offices notified by a Lender to the Administrative Agent in writing on or before
the date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under the Credit Agreement relating to the relevant
Loans;

 

(d)                                 “Fees Rules” means the rules on periodic
fees contained in the Financial Services Authority Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

(e)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate);

 

(f)                                    “Participating Member State” means any
member state of the European Union which has the Euro as its lawful currency;

 

Bemis 2011 Second Amended and Restated

Long-Term Credit Agreement

 

--------------------------------------------------------------------------------


 

(g)                                 “Reference Bank” means the principal London
office of JPMorgan Chase Bank, N.A.; and

 

(h)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                       In application of the above formulae,
A, B, C and D will be included in the formulae as percentages (i.e. 5 per cent.
will be included in the formula as 5 and not as 0.05).  A negative result
obtained by subtracting D from B shall be taken as zero.  The resulting figures
shall be rounded to four decimal places.

 

7.                                       If requested by the Administrative
Agent, the Reference Bank shall, as soon as practicable after publication by the
Financial Services Authority, supply to the Administrative Agent, the rate of
charge payable by the Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by the Reference Bank
as being the average of the Fee Tariffs applicable to the Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of the Reference Bank.

 

8.                                       Each Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate.  In particular, but without limitation, each Lender
shall supply the following information in writing on or prior to the date on
which it becomes a Lender:

 

(a)           the jurisdiction of its Facility Office; and

 

(b)           any other information that the Administrative Agent may reasonably
require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.                                       The percentages of each Lender for the
purpose of A and C above and the rates of charge of the Reference Bank for the
purpose of E above shall be determined by the Administrative Agent based upon
the information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a lending office in the same jurisdiction as its Facility
Office.

 

10.                                 The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over or under compensates any Lender and shall be entitled to assume that
the information provided by any Lender or the Reference Bank pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Associated Costs Rate to the
Lenders on the basis of the Additional Cost Rate for

 

--------------------------------------------------------------------------------


 

each Lender based on the information provided by each Lender and the Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.                                 Any determination by the Administrative
Agent pursuant to this Exhibit in relation to a formula, the Associated Costs
Rate, an Additional Cost Rate or any amount payable to a Lender shall, in the
absence of manifest error, be conclusive and binding on all parties hereto.

 

13.                                 The Administrative Agent may from time to
time, after consultation with the Company and the relevant Lenders, determine
and notify to all parties any amendments which are required to be made to this
Exhibit in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

BORROWING SUBSIDIARY AGREEMENT

 

[Date]

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Bemis Company, Inc. (the “Company”), refers to the Second
Amended and Restated Long-Term Credit Agreement dated as of July 21, 2011 (as
amended, modified, renewed or extended from time to time, the “Credit
Agreement”) among the Company, the Borrowing Subsidiaries named therein, the
financial institutions from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Company requests that                  (the “Designated Borrowing
Subsidiary”) become a Borrowing Subsidiary under the Credit Agreement effective
on                             .  The Company and the Designated Borrowing
Subsidiary make, on and as of the date of such effectiveness, the
representations and warranties as to the Designated Borrowing Subsidiary
contained in Article V of the Credit Agreement.  The Designated Borrowing
Subsidiary agrees to be bound in all respects by the terms of the Credit
Agreement and to perform all of the obligations of a Borrowing Subsidiary
thereunder.  Each reference to a Borrowing Subsidiary in the Credit Agreement
shall be deemed to include the Designated Borrowing Subsidiary subject to
Section 2.24(b) of the Credit Agreement.

 

All communications to the Designated Borrowing Subsidiary under the Credit
Agreement should be directed to the Company as set forth in the Section 13.1 of
the Credit Agreement.

 

This instrument shall be construed in accordance with the internal laws of the
State of New York, excluding conflict of law principles providing for the
application of the laws of another jurisdiction, but giving effect to Federal
laws applicable to national banks.

 

Upon the execution of this Borrowing Subsidiary Agreement by the Company and the
Designated Borrowing Subsidiary [and the BSub Lenders listed below]* and
acceptance hereof by the Administrative Agent, the Designated Borrowing
Subsidiary shall become a Borrowing Subsidiary under the Credit Agreement as
though it were an original party thereto and shall be entitled to borrow under
the Credit Agreement upon the satisfaction of the conditions precedent set forth
in Article IV of the Credit Agreement.

 

The Designated Borrowing Subsidiary will request Loans denominated in [LIST
AGREED CURRENCY] [and the BSub Commitments and BSub Percentages of each BSub
Lender will be as set forth on Attachment 1 hereto, subject to adjustment as
provided in Section 2.24(a) of the Credit Agreement.]**.

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary.

 

**Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary or if each BSub Lender’s Commitments is not equal to the
percentage that the amount of such BSub Lender’s Commitment is of the aggregate
amount of all Lenders that will be BSub Lenders with respect to the Designated
Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[DESIGNATED BORROWING SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Accepted as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[Attachment 1 to Borrowing Subsidiary Agreement

 

Set forth below are the Lenders that will be BSub Lenders with respect to the
Designated Borrowing Subsidiary and the BSub Commitments and BSub Percentages of
such Lenders, subject to adjustment as provided in Section 2.24(a) of the Credit
Agreement:]***

 

--------------------------------------------------------------------------------

***Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary or if each BSub Lender’s Commitments is not equal to the
percentage that the amount of such BSub Lender’s Commitment is of the aggregate
amount of all Lenders that will be BSub Lenders with respect to the Designated
Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

BORROWING SUBSIDIARY TERMINATION

 

[Date]

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

Bemis Company, Inc. (the “Company”), refers to the Second Amended and Restated
Long-Term Credit Agreement dated as of July 21, 2011 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”), among the
Company, the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The Company elects to terminate the status of                    (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary for purposes of the
Credit Agreement.  The Company represents and warrants that no Loans or Letters
of Credit made to or issued for the account of the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all principal and
interest on all Loans, and all reimbursement obligations with respect to Letters
of Credit payable by the Terminated Borrowing Subsidiary pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.

 

This instrument shall be construed in accordance with the internal laws of the
State of New York, excluding conflict of law principles providing for the
application of the laws of another jurisdiction, but giving effect to Federal
laws applicable to national banks.

 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

EXHIBIT F-1

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Long-Term Credit
Agreement (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) dated as of July 21, 2011 among Bemis Company, Inc. (the
“Company”), the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Promissory Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. person status on IRS Form W-8BEN. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the applicable Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Long-Term Credit
Agreement (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) dated as of July 21, 2011 among Bemis Company, Inc. (the
“Company”), the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Promissory Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its partners/members are the
sole beneficial owners of such Loan(s) (as well as any Promissory
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the applicable
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the applicable Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Long-Term Credit
Agreement (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) dated as of July 21, 2011 among Bemis Company, Inc. (the
“Company”), the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Long-Term Credit
Agreement (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) dated as of July 21, 2011 among Bemis Company, Inc. (the
“Company”), the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20  

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurocurrency Rate/Letter of Credit Fee Rate*

 

1.00

%

1.10

%

1.20

%

1.50

%

1.70

%

Floating Rate

 

0.00

%

0.10

%

0.20

%

0.50

%

0.70

%

Facility Fee Rate

 

0.125

%

0.15

%

0.175

%

0.25

%

0.30

%

 

--------------------------------------------------------------------------------

*                                         The Letter of Credit Fee Rate for
documentary Letters of Credit shall equal 50% of the applicable Letter of Credit
Fee Rate set forth above.

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A3 or better and the Company’s S&P Rating is A- or better.

 

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is Baa1 or
better and the Company’s S&P Rating is BBB+ or better.

 

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is Baa2 or better and the Company’s S&P Rating is BBB or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status  or Level III Status and (ii) the
Company’s Moody’s Rating is Baa3 or better and the Company’s S&P Rating is BBB-
or better.

 

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect,
Moody’s general corporate rating with respect to the Company.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement or, if no such rating is in effect, S&P’s general
corporate rating with respect to the Company.

 

--------------------------------------------------------------------------------


 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as determined from its then-current Moody’s and
S&P Ratings.  The credit rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date.

 

If the Company is split-rated and the ratings differential is one notch, the
higher of the two ratings will apply (with the rating for Status I being the
highest and the rating for Status V being the lowest).  If the Company is
split-rated and the ratings differential is two or more notches, the rating
which is one notch above the lower rating shall be used.  If at any date, the
Company’s long-term unsecured debt is rated, and/or a general corporate rating
has been issued with respect to the Company by either S&P or Moody’s but not by
both, then the Status based on such single rating entity’s rating shall apply. 
If at any date, the Company’s long-term unsecured debt is rated by neither S&P
nor Moody’s and neither S&P nor Moody’s has issued a general corporate rating
with respect to the Company, then Level V Status shall apply.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EUROCURRENCY PAYMENT OFFICE

 

Sterling and Euro

 

J. P. Morgan Europe Limited

125 London Wall, London EC2Y 5AJ

Attention: Loans Agency

Tel no (44) 207 777 2542

Fax no (44) 207 777 2360

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

Wells Fargo Bank, National Association

 

$

115,000,000

 

JPMorgan Chase Bank, N.A.

 

$

115,000,000

 

Bank of America, N.A.

 

$

115,000,000

 

BNP Paribas

 

$

115,000,000

 

U.S. Bank National Association

 

$

90,000,000

 

ING Bank N.V., Dublin Branch

 

$

80,000,000

 

Sovereign Bank

 

$

50,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

The Northern Trust Company

 

$

50,000,000

 

CoBank, ACB

 

$

20,000,000

 

 

 

 

 

Total

 

$

800,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 6.15

Existing Subsidiary Debt

 

Debt Profile (USD)

 

6/30/2011

 

 

 

Bank

 

Short-term

 

Current Portion L-T
Debt

 

L-T Debt

 

Total

 

Dixie Toga

 

 

 

 

 

 

 

 

 

 

 

Overdraft

 

Bradesco

 

10,889,757

 

 

 

 

 

10,889,757

 

Overdraft

 

Banco do Brasil

 

441,191

 

 

 

 

 

441,191

 

Bank Loan

 

Banco do Brasil

 

 

 

 

 

11,910,481

 

11,910,481

 

 

 

 

 

 

 

 

 

 

 

 

 

ITAP Bemis

 

 

 

 

 

 

 

 

 

 

 

Overdraft

 

Bradesco

 

6,405,740

 

 

 

 

 

6,405,740

 

Overdraft

 

Banco Do Brasil

 

65,700

 

 

 

 

 

65,700

 

Bank Loan

 

Banco Do Brasil

 

511,001

 

 

 

 

 

511,001

 

 

 

 

 

 

 

 

 

 

 

 

 

IBCO

 

 

 

 

 

 

 

 

 

 

 

Bank Loan

 

ALFA

 

 

 

32,660

 

5,443

 

38,103

 

 

 

 

 

 

 

 

 

 

 

 

 

AM Plast

 

 

 

 

 

 

 

 

 

 

 

Bank Loan

 

HSBC

 

 

 

243,250

 

 

 

243,250

 

Bank Loan

 

HSBC

 

 

 

243,250

 

 

 

243,250

 

Bank Loan

 

HSBC

 

 

 

81,083

 

 

 

81,083

 

Bank Loan

 

HSBC

 

 

 

243,250

 

81,083

 

324,333

 

Bank Loan

 

HSBC

 

 

 

56,758

 

18,919

 

75,677

 

Bank Loan

 

Santander

 

 

 

243,250

 

222,979

 

466,228

 

Bank Loan

 

Santander

 

405,416

 

 

 

 

 

405,416

 

Bank Loan

 

Banco Frances

 

 

 

486,499

 

445,958

 

932,457

 

 

 

 

 

 

 

 

 

 

 

 

 

ITAP Bemis - Argentina

 

 

 

 

 

 

 

 

 

 

 

Bank Loan

 

Santander Rio

 

224,758

 

 

 

 

 

224,758

 

Bank Loan

 

HSBC

 

 

 

293,851

 

226,479

 

520,330

 

Bank Loan

 

HSBC

 

 

 

121,624

 

91,218

 

212,843

 

Bank Loan

 

Santander

 

686,207

 

 

 

 

 

686,207

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Subsidiary Debt

 

 

 

19,629,769

 

2,045,475

 

13,002,560

 

34,677,804

 

 

--------------------------------------------------------------------------------